           Case 20-71155-bem                       Doc 1              Filed 10/27/20 Entered 10/27/20 14:39:25                            Desc
                                                                     Petition Page 1 of 67


 Fill in this information to identify your case:
                                                                                                              Filed in U.S. Bankruptcy
                                                                                                                                       Court
                                                                                                                      Atlanta, Georgia
 United States Bankruptcy Court for the:                                                                          M. Regina Thomas,
                                                                                                                                     Clerk

 NORTHERN DISTRICT OF GEORGIA                                                                                                    2 ;2020 12:S9 PM
                                      (State)
 Case number (If known):                                           Chapter you are filing under:
                                                                                                                           Deput
                     CI Check if this is an                    ia     Chapter 7                            k.                       erk

                     .ar7 ndi i   filiT
                                                               O      Chapter 11

         2                                                     O
                                                               O
                                                                      Chapter 12
                                                                      Chapter 13




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                            04/20

The bankruptcy forms use you and Debtor I to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


 Part 1:     Identify Yourself

                                      About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

 1. Your full name

     Write the name that is on your
                                      CHRISTINA
     government-issued picture
                                      First name                                                    First name
     identification (for example,
     your driver's license or
     passport).                       Middle name                                                   Middle name

     Bring your picture
                                       BRICKHOUSE
     identification to your meeting   Last name                                                     Last name
     with the trustee.
                                      Suffix (Sr., Jr., II, Ill)                                    Suffix (Sr., Jr., II, III)




 2. All other names you
    have used in the last 8           First name                                                    First name
    years

     Include your married or          Middle name                                                   Middle name
     maiden names.
                                      Last name                                                     Last name


                                      First name                                                    First name

                                      Middle name                                                   Middle name

                                      Last name                                                     Last name




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                 page 1
           Case 20-71155-bem                          Doc 1         Filed 10/27/20 Entered 10/27/20 14:39:25                                      Desc
                                                                   Petition Page 2 of 67


              CHRISTINA                              BRICKHOUSE
Debtor 1                                                                                              Case number (if known)
              First Name   Middle Name               Last Name




 3. Only the last 4 digits of
                                         xxx - xx -                2   5       6      2                       xxx - xx -
    your Social Security
    number or federal                    OR                                                                   OR
    Individual Taxpayer
    Identification number                9 xx - xx                                                            9 xx - xx -
     (ITIN)
                                         About Debtor 1:                                                      About Debtor 2 (Spouse Only in a Joint Case):


 4. Any business names
    and Employer                         0       I have not used any business names or EINs.                  U I have not used any business names or EINs.
    Identification Numbers
    (EIN) you have used in               SAGE SKYN BAR
    the last 8 years                     Business name                                                        Business name

     Include trade names and
     doing business as names                                                                                  Business name
                                         Business name


                                             8     3 _-      0     8   4   5   9     5
                                         EIN                                                                  EIN


                                         EIN                                                                  EIN




 5. Where you live                                                                                            If Debtor 2 lives at a different address:


                                         402 ASHLEY COURT
                                         Number           Street                                              Number           Street




                                         ALPHARETTA                                GA      30022
                                         City                                      State   ZIP Code           City                                   State     ZIP Code

                                         FULTON COUNTY
                                         County                                                               County


                                         If your mailing address is different from the one                    If Debtor 2's mailing address is different from
                                         above, fill it in here. Note that the court will send                yours, fill it in here. Note that the court will send
                                         any notices to you at this mailing address.                          any notices to this mailing address.


                                         402 ASHLEY COURT
                                         Number           Street                                              Number           Street



                                         P.O. Box                                                             P.O. Box

                                          ALPHARETTA                                GA     30022
                                         City                                      State   ZIP Code           City                                   State     ZIP Code




  Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                         page 2
            Case 20-71155-bem                    Doc 1         Filed 10/27/20 Entered 10/27/20 14:39:25                                       Desc
                                                              Petition Page 3 of 67


             CHRISTINA                           BRICKHOUSE
Debtor 1                                                                                          Case number (irknom)
             First Name   Middle Name            Last Name




 6. Why you are choosing                Check one:                                                       Check one:
    this district to file for
    bankruptcy                          VI Over the last 180 days before filing this petition,           D Over the last 180 days before filing this petition,
                                            I have lived in this district longer than in any                 I have lived in this district longer than in any
                                            other district,                                                  other district.

                                        O I have another reason. Explain.                                0 I have another reason. Explain.
                                          (See 28 U.S.C. § 1408.)                                          (See 28 U.S.C. § 1408.)




  Part 2:    Tell the Court About Your Bankruptcy Case


 7. The chapter of the                  Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
    Bankruptcy Code you                 for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
    are choosing to file
                                        VI Chapter 7
    under
                                        O Chapter 11

                                        O Chapter 12

                                        O Chapter 13


 8. How you will pay the fee            0 I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                            local court for more details about how you may pay. Typically, if you are paying the fee
                                            yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                            submitting your payment on your behalf, your attorney may pay with a credit card or check
                                            with a pre-printed address.

                                        O I need to pay the fee in installments. If you choose this option, sign and attach the
                                          Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                        •   I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                            By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                            less than 150% of the official poverty line that applies to your family size and you are unable to
                                            pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                            Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


  9. Have you filed for                 VI No
     bankruptcy within the
     last 8 years?                      0   Yes. District                                  When                          Case number
                                                                                                  MM! DD / YYYY
                                                   District                                When                          Case number
                                                                                                  MM! DD / YYYY
                                                   District                                When                          Case number
                                                                                                  MM! DD / YYYY




  Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                        page 3
            Case 20-71155-bem                     Doc 1         Filed 10/27/20 Entered 10/27/20 14:39:25                                         Desc
                                                               Petition Page 4 of 67


              CHRISTINA                           BRICKHOUSE
Debtor                                                                                          Case number (if known)
              First Name   Middle Name            Last Name




 10.Are any bankruptcy                      No
    cases pending or being
    filed by a spouse who is             LI Yes. Debtor                                                                  Relationship to you
    not filing this case with                      District                             When                             Case number, if known
    you, or by a business                                                                       MM / DD / YYYY
    partner, or by an
    affiliate?
                                                    Debtor                                                               Relationship to you

                                                    District                            When                             Case number, if known
                                                                                                MM / DD / YYYY



 11.Do you rent your                     LI No. Go to line 12.
    residence?                           21 Yes. Has your landlord obtained an eviction judgment against you?

                                                    La No. Go to line 12.
                                                    Li Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                       part of this bankruptcy petition.



  Part 3:     Report About Any Businesses You Own as a Sole Proprietor


 12.Are you a sole proprietor            43 No. Go to Part 4.
    of any full- or part-time
    business?                            LI Yes. Name and location of business
    A sole proprietorship is a
    business you operate as an
                                                  Name of business, if any
    individual, and is not a
    separate legal entity such as
    a corporation, partnership, or
                                                  Number       Street
    LLC.
    If you have more than one
    sole proprietorship, use a
    separate sheet and attach it
    to this petition.                                                                                                       ZIP Code
                                                   City                                                   State



                                                  Check the appropriate box to describe your business:
                                                  O Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                  O Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                  1:3 Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                  O Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                  LI None of the above
                                         If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor
  13.   Are you filing under             choosing to proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you
        Chapter 11 of the                are a small business debtor or you are choosing to proceed under Subchapter V, you must attach your
        Bankruptcy Code, and             most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or
        are you a small business         if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
        debtor or a debtor as
        defined by 11 U.S. C. §          ZI No.   I am not filing under Chapter 11.
        1182(1)?
                                         ILI No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
        For a definition of small                the Bankruptcy Code.
        business debtor, see
        11 U.S.C. § 101(51D).            Li Yes. I am filing under Chapter 11, I am a small business debtor according to the definition in the
                                                 Bankruptcy Code, and I do not choose to proceed under Subchapter V of Chapter 11.

                                         0 Yes.   I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the
                                                  Bankruptcy Code, and I choose to proceed under Subchapter V of Chapter 11.


  Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                        page 4
           Case 20-71155-bem                      Doc 1       Filed 10/27/20 Entered 10/27/20 14:39:25                           Desc
                                                             Petition Page 5 of 67


              CHRISTINA                          BRICKHOUSE
Debtor 1                                                                                      Case number (ifknown)
              First Name    Middle Name          Last Name




 Part 4:     Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention



 14. Do you own or have any                 No
     property that poses or is
     alleged to pose a threat             lj Yes. What is the hazard?
     of imminent and
     identifiable hazard to
     public health or safety?
     Or do you own any
     property that needs
                                                  If immediate attention is needed, why is it needed?
     immediate attention?
     For example, do you own
     perishable goods, or livestock
     that must be fed, or a building
     that needs urgent repairs?
                                                   Where is the property?
                                                                            Number       Street




                                                                            City                                      State   ZIP Code




  Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                           page 5
           Case 20-71155-bem                        Doc 1        Filed 10/27/20 Entered 10/27/20 14:39:25                                         Desc
                                                                Petition Page 6 of 67


              CHRISTINA                            BRICKHOUSE
Debtor 1                                                                                              Case number (if known)
              First Name     Middle Name           Last Name




 Part 5:     Explain Your Efforts to Receive a Briefing About Credit Counseling


                                           About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):
 15. Tell the court whether
     you have received a
     briefing about credit                 You must check one:                                                 You must check one:
     counseling.
                                              I received a briefing from an approved credit                    O I received a briefing from an approved credit
                                              counseling agency within the 180 days before I                     counseling agency within the 180 days before I
     The law requires that you                filed this bankruptcy petition, and I received a                   filed this bankruptcy petition, and I received a
     receive a briefing about credit          certificate of completion.                                         certificate of completion.
     counseling before you file for
                                              Attach a copy of the certificate and the payment                     Attach a copy of the certificate and the payment
     bankruptcy. You must
                                              plan, if any, that you developed with the agency.                    plan, if any, that you developed with the agency.
     truthfully check one of the
     following choices. If you                I received a briefing from an approved credit                    O I received a briefing from an approved credit
     cannot do so, you are not                counseling agency within the 180 days before I                     counseling agency within the 180 days before I
     eligible to file.                        filed this bankruptcy petition, but I do not have a                filed this bankruptcy petition, but I do not have a
                                              certificate of completion.                                         certificate of completion.
     If you file anyway, the court                                                                                 Within 14 days after you file this bankruptcy petition,
                                              Within 14 days after you file this bankruptcy petition,
     can dismiss your case, you               you MUST file a copy of the certificate and payment                  you MUST file a copy of the certificate and payment
     will lose whatever filing fee                                                                                 plan, if any.
                                              plan, if any.
     you paid, and your creditors
     can begin collection activities          I certify that I asked for credit counseling                     O I certify that I asked for credit counseling
     again.                                   services from an approved agency, but was                          services from an approved agency, but was
                                              unable to obtain those services during the 7                       unable to obtain those services during the 7
                                              days after I made my request, and exigent                          days after I made my request, and exigent
                                              circumstances merit a 30-day temporary waiver                      circumstances merit a 30-day temporary waiver
                                              of the requirement.                                                of the requirement.

                                              To ask for a 30-day temporary waiver of the                          To ask for a 30-day temporary waiver of the
                                              requirement, attach a separate sheet explaining                      requirement, attach a separate sheet explaining
                                              what efforts you made to obtain the briefing, why                    what efforts you made to obtain the briefing, why
                                              you were unable to obtain it before you filed for                    you were unable to obtain it before you filed for
                                              bankruptcy, and what exigent circumstances                           bankruptcy, and what exigent circumstances
                                              required you to file this case.                                      required you to file this case.
                                              Your case may be dismissed if the court is                           Your case may be dismissed if the court is
                                              dissatisfied with your reasons for not receiving a                   dissatisfied with your reasons for not receiving a
                                              briefing before you filed for bankruptcy.                            briefing before you filed for bankruptcy.
                                              If the court is satisfied with your reasons, you must                If the court is satisfied with your reasons, you must
                                              still receive a briefing within 30 days after you file.              still receive a briefing within 30 days after you file.
                                              You must file a certificate from the approved                        You must file a certificate from the approved
                                              agency, along with a copy of the payment plan you                    agency, along with a copy of the payment plan you
                                              developed, if any. If you do not do so, your case                    developed, if any. If you do not do so, your case
                                              may be dismissed.                                                    may be dismissed.
                                              Any extension of the 30-day deadline is granted                      Any extension of the 30-day deadline is granted
                                              only for cause and is limited to a maximum of 15                     only for cause and is limited to a maximum of 15
                                              days.                                                                days.

                                           0 I am not required to receive a briefing about                     1:1 I am not required to receive a briefing about
                                              credit counseling because of:                                        credit counseling because of:

                                              O Incapacity. I have a mental illness or a mental                    O Incapacity. I have a mental illness or a mental
                                                            deficiency that makes me                                             deficiency that makes me
                                                            incapable of realizing or making                                     incapable of realizing or making
                                                            rational decisions about finances.                                   rational decisions about finances.
                                              O Disability.      My physical disability causes me                   O Disability.     My physical disability causes me
                                                                 to be unable to participate in a                                     to be unable to participate in a
                                                                 briefing in person, by phone, or                                     briefing in person, by phone, or
                                                                 through the Internet, even after I                                   through the internet, even after I
                                                                 reasonably tried to do so.                                           reasonably tried to do so.
                                              0 Active duty.     I am currently on active military                  O Active duty. I am currently on active military
                                                                 duty in a military combat zone.                                   duty in a military combat zone.

                                              If you believe you are not required to receive a                     If you believe you are not required to receive a
                                              briefing about credit counseling, you must file a                    briefing about credit counseling, you must file a
                                              motion for waiver of credit counseling with the court.               motion for waiver of credit counseling with the court.




  Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                          page 6
            Case 20-71155-bem                         Doc 1         Filed 10/27/20 Entered 10/27/20 14:39:25                                    Desc
                                                                   Petition Page 7 of 67


               CHRISTINA                              BMCKHOUSE
Debtor 1                                                                                             Case number (if known)
               First Name   Middle Name               Last Name




  Part 6:     Answer These Questions for Reporting Purposes

                                          16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
 16. What kind of debts do                     as "incurred by an individual primarily for a personal, family, or household purpose."
     you have?
                                                O No. Go to line 16b.
                                                •     Yes. Go to line 17.

                                          16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                               money for a business or investment or through the operation of the business or investment

                                                1:1
                                                  No. Go to line 16c.
                                                O Yes. Go to line 17.

                                          16c. State the type of debts you owe that are not consumer debts or business debts.



 17.   Are you filing under
       Chapter 7?                         CI   No. I am not filing under Chapter 7. Go to line 18.

       Do you estimate that after 611 Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
       any exempt property is              administrative expenses are paid that funds will be available to distribute to unsecured creditors?
       excluded and                            No
       administrative expenses
       are paid that funds will be         0   Yes
       available for distribution
       to unsecured creditors?

 18.How many creditors do                      1-49                              1:1 1,000-5,000                                0   25,001-50,000
    you estimate that you                 U 50-99                                0 5,001-10,000                                 0   50,001-100,000
    owe?                                       100-199                           0 10,001-25,000                                0   More than 100,000
                                               200-999

 19.How much do you                       0    $0-$50,000                                $1,000,001-$10 million                     $500,000,001-$1 billion
    estimate your assets to                    $50,001-$100,000                      0   $10,000,001450 million                     $1,000,000,001-$10 billion
    be worth?                                  $100,001-$500,000                         $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                               $500,001-$1 million                       $100,000,001-$500 million              LI More than $50 billion
 20.How much do you                       0    $0-$50,000                                $1,000,001-$10 million                     $500,000,001-$1 billion
    estimate your liabilities                  $50,001-$100,000                          $10,000,001-$50 million                  $1,000,000,001-$10 billion
    to be?                                ci   $100,001-$500,000                         $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                               $500,001-51 million                       $100,000,001-$500 million              0 More than $50 billion
  Part 7:     Sign Below

                                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and
  For you                                 correct.
                                          If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                          of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                          under Chapter 7.
                                          If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                          this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                          I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                          I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                          with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                          18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                               Signature of Debtor 1                                              Signature of Debtor 2

                                               Executed on        10/27/2020                                      Executed on
                                                                  MM   / DD / YYYY                                              MM / DD    / YYYY


  Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                      page 7
           Case 20-71155-bem                    Doc 1        Filed 10/27/20 Entered 10/27/20 14:39:25                             Desc
                                                            Petition Page 8 of 67


             CHRISTINA                         BRICKHOUSE
Debtor 1                                                                                  Case number     known)
             First Name   Middle Name          Last Name




 For you if you are filing this         The law allows you, as an individual, to represent yourself in bankruptcy court, but you
 bankruptcy without an                  should understand that many people find it extremely difficult to represent
 attorney                               themselves successfully. Because bankruptcy has long-term financial and legal
                                        consequences, you are strongly urged to hire a qualified attorney.
 If you are represented by
 an attorney, you do not                To be successful, you must correctly file and handle your bankruptcy case. The rules are very
 need to file this page.                technical, and a mistake or inaction may affect your rights. For example, your case may be
                                        dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                        hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                        firm if your case is selected for audit. If that happens, you could lose your right to file another
                                        case, or you may lose protections, including the benefit of the automatic stay.

                                        You must list all your property and debts in the schedules that you are required to file with the
                                        court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                        in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                        property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                        also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                        case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                        cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                        Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                        If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                        hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                        successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                        Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                        be familiar with any state exemption laws that apply.

                                        Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                        consequences?
                                        O No
                                        VI Yes

                                        Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                        inaccurate or incomplete, you could be fined or imprisoned?
                                        O No
                                        •     Yes

                                        Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                        •     No
                                        O Yes. Name of Person
                                               Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                        By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                        have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                        attorney may cause me to lose my rights or property if I do not properly handle the case.


                                                                frY
                                            Signature of Debtor 1                                   Signature of Debtor 2

                                        Date               10/27/2020                               Date
                                                           MM / DD   / YYYY                                          MM! DD / YYYY

                                        Contact phone +12403938806                                  Contact phone

                                        Cell phone                                                  Cell phone

                                        Email address CCBRICKHOUSE@GMAIL.COM                        Email address



  Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                              page 9
                 Case 20-71155-bem                       Doc 1      Filed 10/27/20 Entered 10/27/20 14:39:25                             Desc
                                                                   Petition Page 9 of 67


  Fill in this information to identify your case:


  Debtor 1           CHRISTINA                                           BRICKHOUSE
                        First Name              Middle Name              Last Name

  Debtor 2
   (Spouse, if filing) First Name               Middle Name              Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

   Case number
   (If known)                                                                                                                         0 Check if this is an
                                                                                                                                        amended filing



 Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                    04/19

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.


  Part 1:          Give Details About Your Marital Status and Where You Lived Before


  1. What is your current marital status?

        0 Married
        U Not married


   2. During the last 3 years, have you lived anywhere other than where you live now?

       LI No
             Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                Debtor 1:                                           Dates Debtor 1    Debtor 2:                                            Dates Debtor 2
                                                                    lived there                                                            lived there


                                                                                      0   Same as Debtor 1                                U   Same as Debtor 1

                 2934 GOVERNORS COURT                              From    2017                                                               From
                 Number              Street                                               Number Street
                                                                   To      2018                                                               To



                 MARIETTA                     GA     30066
                 City                         State ZIP Code                              City                     State ZIP Code

                                                                                      0   Same as Debtor 1                                0   Same as Debtor 1

                 1512 JASMINE PARKWAY                               From   2_0_1_8_
                                                                              •                                                               From
                 Number              Street                                               Number Street
                                                                    To     2019                                                               To



                 ALPHARETTA                   GA     30022
                 City                         State ZIP Code                              City                     State   ZIP Code


   3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
      states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
        64 No
        LI Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).



   Part 2: Explain the Sources of Your Income

Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 1
            Case 20-71155-bem                       Doc 1          Filed 10/27/20 Entered 10/27/20 14:39:25                                           Desc
                                                                 Petition Page 10 of 67


              CHRISTINA                             BRICKHOUSE
Debtor 1                                                                                                 Case number (if known)
              First Name      Middle Name           LaM Name




 4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
    Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
    If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

     0 No
     I21 Yes. Fill in the details.

                                                           Debtor 1                                                    Debtor 2

                                                           Sources of income          Gross income                     Sources of income          Gross income
                                                           Check all that apply.      (before deductions and           Check all that apply.      (before deductions and
                                                                                      exclusions)                                                 exclusions)

                                                           1:1 Wages, commissions,                                     1:3 Wages, commissions,
           From January 1 of current year until                                                           0.00                                                    0.00
                                                               bonuses, tips                                               bonuses, tips
           the date you filed for bankruptcy:
                                                           1:1 Operating a business                                    U   Operating a business


                                                               Wages, commissions,                                         Wages, commissions,
           For last calendar year:
                                                               bonuses, tips                        22610.00               bonuses, tips                          0.00
           (January 1 to December 31,        2019      )       Operating a business                                        Operating a business
                                            YYYY


                                                               Wages, commissions,                                     1:1 Wages, commissions,
           For the calendar year before that:
                                                               bonuses, tips                                               bonuses, tips
                                             2018                                                   17568.00                                                      0.00
           (January 1 to December 31,                  )       Operating a business                                    LI Operating a business
                                            YYYY



 5. Did you receive any other income during this year or the two previous calendar years?
    Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
    unemployment, and other public benefit payments; pensions: rental income; interest; dividends; money collected from lawsuits; royalties; and
    gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

     LI No
     41 Yes. Fill in the details.
                                                           Debtor 1                                                '    Debtor 2

                                                           Sources of income              Gross income from             Sources of income         Gross income from
                                                           Describe below.                each source                   Describe below.           each source
                                                                                          (before deductions and                                  (before deductions and
                                                                                          exclusions)                                             exclusions)



           From January 1 of current year until
                                                           SOCIAL SECURITY            $             4698.00                                       $
           the date you filed for bankruptcy:              SNAP                                     6531.00
                                                                                      $                                                           $
                                                           CHILD CARE SERVICES                        400.00

                                                           SOCIAL SECURITY
                                                                                      $             6264.00
            For last calendar year:                                                                                                               $
            (January 1 to December 31, 2019 )              SNAP                       $             7692.00                                       $
                                            YYYY
                                                                                      $                                                           $


            For the calendar year before that:             SNAP                       $             6492.00                                       $
            (January Ito December 31, 2018)
                                            YYYY




Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 2
            Case 20-71155-bem                             Doc 1         Filed 10/27/20 Entered 10/27/20 14:39:25                          Desc
                                                                      Petition Page 11 of 67


               CHRISTINA                                  BRICKHOUSE
Debtor 1                                                                                             Case number   if known)
               First Name       Middle Name               Last Name




 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy



 6. Are either Debtor l's or Debtor 2's debts primarily consumer debts?

     1:1 No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
             "incurred by an individual primarily for a personal, family, or household purpose."
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

               0    No. Go to line 7.

               0    Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                         total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                         child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                    No. Go to line 7.

               D Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                      creditor. Do not include payments for domestic support obligations, such as child support and
                      alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                          Dates of     Total amount paid        Amount you still owe   Was this payment for...
                                                                          payment


                                                                                                                                       0 Mortgage
                       Creditors Name
                                                                                                                                       El Car

                       Number    Street                                                                                                LI Credit card
                                                                                                                                       LI Loan repayment
                                                                                                                                       LI Suppliers or vendors

                                              State            ZIP Code
                                                                                                                                       LI Other
                       City




                                                                                                                                       0 Mortgage
                       Creditor's Name
                                                                                                                                       LI Car
                                                                                                                                       ID Credit card
                       Number    Street
                                                                                                                                       LI Loan repayment
                                                                                                                                       LI Suppliers or vendors
                                                                                                                                       1:1 Other
                       City                   State            ZIP Code




                                                                                                                                       0 Mortgage
                       Creditor's Name
                                                                                                                                       El Car

                       Number    Street
                                                                                                                                       0 Credit card
                                                                                                                                       LI Loan repayment
                                                                                                                                       LI Suppliers or vendors
                                              State            ZIP Code
                                                                                                                                       LI Other
                       City




 Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 3
            Case 20-71155-bem                              Doc 1         Filed 10/27/20 Entered 10/27/20 14:39:25                                    Desc
                                                                       Petition Page 12 of 67


                   CHRISTINA                               BRICKHOUSE
Debtor I                                                                                               Case number (if known)
                    First Name       Middle Name           Last Name




 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
    Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
    corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
    agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
    such as child support and alimony.

           No
      LI   Yes. List all payments to an insider.
                                                                          Dates of     Total amount       Amount you still      Reason for this payment
                                                                          payment      paid               owe



            Insider's Name



            Number         Street




            City                                   State   ZIP Code




            Insider's Name


            Number         Street




            City                                   State   ZIP Code



  s. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
     an insider?
     Include payments on debts guaranteed or cosigned by an insider.

      IA No
      ij   Yes. List all payments that benefited an insider.
                                                                          Dates of      Total amount      Amount you still      Reason for this payment
                                                                          payment       paid              owe                   Include creditor's name



             Insider's Name



             Number        Street




             City                                  State   ZIP Code




             Insider's Name



             Number         Street




             City                                  State   ziP Code



Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 4
             Case 20-71155-bem                               Doc 1       Filed 10/27/20 Entered 10/27/20 14:39:25                                  Desc
                                                                       Petition Page 13 of 67


                CHRISTINA                                   BRICKHOUSE
Debtor 1                                                                                                     Case number (if known)
                First Name            Middle Name           Last Name



  Part 4:      Identify Legal Actions, Repossessions, and Foreclosures
 s. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
    List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
     and contract disputes.

     Lif No
     0     Yes. Fill in the details.
                                                                   Nature of the case                   Court or agency                             Status of the case



            Case title                                                                                                                              El Pending
                                                                                                      Court Name
                                                                                                                                                    El On appeal

                                                                                                      Number     Street                             El Concluded

            Case number
                                                                                                      City                    State    ZIP Code



            Case title                                                                                                                              El Pending
                                                                                                      Court Name
                                                                                                                                                    El On appeal

                                                                                                      Number     Street                             El Concluded

            Case number
                                                                                                      City                     State   ZIP Code


 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     Check all that apply and fill in the details below.

     ▪     No. Go to line 11.
     O Yes. Fill in the information below.

                                                                             Describe the property                                      Date      Value of the property




                 Creditor's Name


                 Number      Street                                          Explain what happened

                                                                             LI   Property was repossessed.
                                                                             0    Property was foreclosed.
                                                                             0    Property was garnished.
                 City                               State   ZIP Code         0    Property was attached, seized, or levied.

                                                                             Describe the property                                      Data       Value of the propertl




                 Creditor's Name


                 Number      Street
                                                                             Explain what happened

                                                                             0    Property was repossessed.
                                                                             Li   Property was foreclosed.

                                                    State   ZIP Code
                                                                             LI   Property was garnished.
                 City
                                                                             Li   Property was attached, seized, or levied.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 5
             Case 20-71155-bem                               Doc 1     Filed 10/27/20 Entered 10/27/20 14:39:25                                    Desc
                                                                     Petition Page 14 of 67


                  CHRISTINA                              BRICKHOUSE
Debtor 1                                                                                                 Case number (if known)
                  First Name     Middle Name             Last Name




 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
     accounts or refuse to make a payment because you owed a debt?
           No
     D Yes. Fill in the details.

                                                                 Describe the action the creditor took                            Date action      Amount
                                                                                                                                  was taken
                                                                                            -
           Creditor's Name



           Number     Street




           City                           State   ZIP Code       Last 4 digits of account number: XXXX-


 12.Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?
     0     No
     CI    Yes

1 :121            List Certain Gifts and Contributions


 13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
     0     No
     Li    Yes. Fill in the details for each gift.


            Gifts with a total value of more than $600           Describe the gifts                                               Dates you gave      Value
            per person                                                                                                            the gifts



           Person to Whom You Gave the Gift




           Number      Street



           City                           State   ZIP Code


           Person's relationship to you


           Gifts with a total value of more than $600            Describe the gifts                                               Dates you gave    Value
           per person                                                                                                             the gifts



           Person to Whom You Gave the Gift




           Number      Street



           City                           State   ZIP Code


           Person's relationship to you


Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
               Case 20-71155-bem                              Doc 1     Filed 10/27/20 Entered 10/27/20 14:39:25                                         Desc
                                                                      Petition Page 15 of 67


                     CHRISTINA                            BRICKHOUSE
Debtor 1                                                                                                      Case number (if known)
                     First Name      Middle Name          Last Name




 14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

        Ri No
        O Yes. Fill in the details for each gift or contribution.

             Gifts or contributions to charities                 Describe what you contributed                                         Date you          Value
             that total more than $600                                                                                                 contributed




           Charity's Name




            Number        Street




            City            State     ZIP Code




 Part 6:             List Certain Losses


 15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
     disaster, or gambling?

        g No
        O Yes. Fill in the details.

             Describe the property you lost and                   Describe any insurance coverage for the loss                         Date of your      Value of property
             how the loss occurred                                                                                                     loss              lost
                                                                  Include the amount that insurance has paid. List pending insurance
                                                                  claims on line 33 of Schedule A/B: Property.




  Part 7:          List Certain Payments or Transfers

  16.   Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
        you consulted about seeking bankruptcy or preparing a bankruptcy petition?
        Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

        121 No
        O Yes. Fill in the details.

                                                                  Description and value of any property transferred                    Date payment or   Amount of payment
                                                                                                                                       transfer was
              Person Who Was Paid                                                                                                      made



              Number        Street




              City                        State    ZIP Code



              Email or website address


              Person Who Made the Payment, if Not You



Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7
            Case 20-71155-bem                               Doc 1         Filed 10/27/20 Entered 10/27/20 14:39:25                                         Desc
                                                                        Petition Page 16 of 67


                   CHRISTINA                                BRICKHOUSE
Debtor 1                                                                                                      Case number (if known)
                   First Name      Middle Name              Last Name




                                                                    Description and value of any property transferred                  Date payment or      Amount of
                                                                                                                                       transfer was made    payment


           Person Who Was Paid



           Number        Street




           City                         State    ZIP Code




           Email or website address



           Person Who Made the Payment, if Not You



 17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16.

     21 No
     1:1 Yes. Fill in the details.

                                                                    Description and value of any property transferred                  Date payment or     Amount of payment
                                                                                                                                       transfer was
                                                                                                                                       made
            Person Who Was Paid



            Number        Street




            City                        State    ZIP Code

  ta. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
      transferred in the ordinary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement
     g     No
     IJ Yes. Fill in the details.
                                                                    Description and value of property        Describe any property or payments received       Date transfer
                                                                    transferred                              or debts paid in exchange                        was made

           Person Who Received Transfer



           Number         Street




           City                         State    ZIP Code


           Person's relationship to you


           Person Who Received Transfer



           Number         Street




           City                         State    ZIP Code

           Person's relationship to you

Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 8
             Case 20-71155-bem                              Doc 1            Filed 10/27/20 Entered 10/27/20 14:39:25                                        Desc
                                                                           Petition Page 17 of 67


                   CHRISTINA                            BRICKHOUSE
Debtor 1                                                                                                      Case number (ifarman)
                   First Name      Middle Name              Last Name




  s. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
     are a beneficiary? (These are often called asset-protection devices.)

     Qf No
     U Yes. Fill in the details.

                                                                    Description and value of the property transferred                                           Date transfer
                                                                                                                                                                was made



           Name of trust




                List Certain Financial Accounts, instruments, Safe Deposit Boxes, and Storage Units

 M. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
    brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
     2     No
     O Yes. Fill in the details.

                                                                    Last 4 digits of account number     Type of account or            Date account was       Last balance before
                                                                                                        instrument                    closed, sold, moved,   closing or transfer
                                                                                                                                      or transferred


            Name of Financial Institution
                                                                        )oax-                            0 Checking
            Number        Street
                                                                                                         CI Savings
                                                                                                         D Money market
                                                                                                             Brokerage
            City                        State    ZIP Code
                                                                                                         0   Other



                                                                                                         0   Checking
            Name of Financial Institution
                                                                                                         0   Savings

            Number        Street                                                                         0   Money market

                                                                                                         0   Brokerage

                                                                                                             Other
            City                        State    ZIP Code

  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
      securities, cash, or other valuables?
     2     No
     •     Yes. Fill in the details.
                                                                        Who else had access to it?                     Describe the contents                        Do you still
                                                                                                                                                                    have it?

                                                                                                                                                                    •   No
            Name of Financial Institution                                                                                                                           O Yes
                                                                    Name


            Number        Street                                    Number      Street


                                                                    City          State     ZIP Code

            City                        State    ZIP Code



Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 9
            Case 20-71155-bem                                Doc 1         Filed 10/27/20 Entered 10/27/20 14:39:25                                  Desc
                                                                         Petition Page 18 of 67


                  CHRISTINA                                 BRICKHOUSE
Debtor 1                                                                                                               Case number (if known)
                   First Name      Middle Name              Last Name



22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       No
       Yes. Fill in the details.
                                                  Who else has or had access to it?         Describe the contents                                           Do you still
                                                                                                                                                            have it?

                                                                                                                                                              No
           Name of Storage Facility                                Name                                                                                     U Yes

           Number        Street                                    Number    Street


                                                                   City State ZIP Code

           City                         State    ZIP Code



 Part 9:             Identify Property You Hold or Control for Someone Else

 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
     or hold in trust for someone.
     U No
         Yes. Fill in the details.
                                                                   Where is the property?                                    Describe the property      Value

           GREGORY HARRIS                                                                                                   I SOMETIMES DRIVE MY
            Owner's Name                                                                                                    HUSBAND, 2014 HYUNDAI                   5717
                                                                        402 ASHLEY COURT                                    SONATA. I AM NOT NAMED
           402 ASHLEY COURT                                      Number     Street                                          ON THE TITLE OR LOAN,
            Number        Street
                                                                                                                            BUT WE MAKE PAYMENTS
                                                                                                                            BASED ON OUR JOINT
                                                                    ALPHARETTA                   GA         30022           INCOME.
           ALPHARETTA                  GA        30022            City                            State     ZIP Code
            City                        State     ZIP Code


 Part 10:            Give Details About Environmental information

 For the purpose of Part 10, the following definitions apply:
 •   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
     hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
     including statutes or regulations controlling the cleanup of these substances, wastes, or material.
 •   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
     utilize it or used to own, operate, or utilize it, including disposal sites.
 •   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
     substance, hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

     R.1 No
     U Yes. Fill in the details.
                                                                   Governmental unit                            Environmental law, if you know it      Date of notice



           Name of site                                           Governmental unit


           Number       Street                                    Number    Street


                                                                  City                   State   ZIP Code



           City                        State     ZIP Code




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 10
             Case 20-71155-bem                               Doc 1            Filed 10/27/20 Entered 10/27/20 14:39:25                                               Desc
                                                                            Petition Page 19 of 67


                CHRISTINA                                BRICKHOUSE
Debtor 1                                                                                                               Case number Of known)
                   First Name       Middle Name          Last Name




 25. Have you notified any governmental unit of any release of hazardous material?

     g No
     U Yes. Fill in the details.
                                                                Governmental unit                                  Environmental law, if you know it                    Date of notice




            Name of site                                       Governmental unit


            Number        Street                               Number        Street



                                                               City                     State    ZIP Code


            City                         State    ZIP Code


 26. Have   you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     El No
     U Yes. Fill in the details.
                                                                                                                                                                          Status of the
                                                                 Court or agency                                        Nature of the case
                                                                                                                                                                          case

           Case title
                                                                                                                                                                          U       Pending
                                                                     Court Name
                                                                                                                                                                          U       On appeal

                                                                 Number        Street                                                                                     U       Concluded


           Case number                                               City                       State   ZIP Code



 Part It:            Give Details About Your Business or Connections to Any Business

  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
         U A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           U A member of a limited liability company (LLC) or limited liability partnership (LLP)
           U A partner in a partnership
           U An officer, director, or managing executive of a corporation
           RI An owner of at least 5% of the voting or equity securities of a corporation

     U No. None of the above applies. Go to Part 12.
     g     Yes. Check all that apply above and fill in the details below for each business.
                                                                     Describe the nature of the business                               Employer Identification number
            SAGE SKYN BAR                                                                                                              Do not include Social Security number or ITIN.
            Business Name
                                                                 SERVICE BUSINESS
            1512 JASMINE PARKWAY                                                                                                       EIN:    8       _-   0    8    4       5     9   5
            Number        Street
                                                                     Name of accountant or bookkeeper                                  Dates business existed



            ALPHARETTA                    GA       30022                                                                               From        2018 To
            City                          State   ZIP Code
                                                                     Describe the nature of the business                               Employer Identification number
                                                                                                                                       Do not include Social Security number or ITIN.
            Business Name

                                                                                                                                       EIN:
            Number         Street
                                                                     Name of accountant or bookkeeper                                  Dates business existed



                                                                                                                                       From                 To
             City                         State   ZIP Code


Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                     page 11
            Case 20-71155-bem                               Doc 1     Filed 10/27/20 Entered 10/27/20 14:39:25                                       Desc
                                                                    Petition Page 20 of 67


                CHRISTINA                               BRICKHOUSE
Debtor 1                                                                                                 Case number (if known)
                   First Name      Middle Name          Last Name




                                                                                                                         Employer Identification number
                                                                Describe the nature of the business
                                                                                                                         Do not include Social Security number or ITIN.
           Business Name
                                                                                                                         EIN:

            Number        Street
                                                                Name of accountant or bookkeeper                         Dates business existed




                                                                                                                         From               To
            City                        State    ZIP Code




 29. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

           No
     lA Yes. Fill in the details below.

                                                                Date issued




            Name                                                MM / DD / YYYY



            Number        Street




            City                        State    ZIP Code




 Part 12:           Sign Below


      I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
      answers are true and correct I understand that making a false statement, concealing property, or obtaining money or property by fraud
      in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.




           Signature of Debtor I                                                 Signature of Debtor 2



           Date
                    10/27/2020                                                   Date

       Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

       S1.1 No
       0     Yes



       Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
       lj No
       0    Yes. Name of person                                                                                 . Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                  Declaration, and Signature (Official Form 119).




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 12
                 Case 20-71155-bem                              Doc 1     Filed 10/27/20 Entered 10/27/20 14:39:25                                 Desc
                                                                        Petition Page 21 of 67


Fill in this information to identify your case and this filing:


Debtor 1              CHRISTINA                                                BRICKHOUSE
                      First Name                  Middle Name                  Last Name

Debtor 2
(Spouse, if filing)   First Name                  Middle Name                  Last Name

                                              NORTHERN DISTRICT OF GEORGIA
United States Bankruptcy Court for the:

Case number
                                                                                                                                                    Check if this is an
                                                                                                                                                    amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                         12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

Part 1:         Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    El No. Go to Part 2.
    0 Yes. Where is the property?
                                                                        What is the property? Check all that apply.       Do not deduct secured claims or exemptions. Put
                                                                        CI    Single-family home                          the amount of any secured claims on Schedule D:
      1.1.                                                                                                                Creditors Who Have Claims Secured by Property.
                                                                        O     Duplex or multi-unit building
              Street address, if available, or other description
                                                                        O Condominium or cooperative                      Current value of the     Current value of the
                                                                        O     Manufactured or mobile home                 entire property?         portion you own?
                                                                        O     Land
                                                                        O     Investment property
                                                                        O     Timeshare                                   Describe the nature of your ownership
              City                             State     ZIP Code                                                         interest (such as fee simple, tenancy by
                                                                        O     Other                                       the entireties, or a life estate), if known.
                                                                        Who has an interest in the property? Check one.
                                                                        0 Debtor 1 only
               County                                                   0 Debtor 2 only
                                                                        0 Debtor 1 and Debtor 2 only                      El Check if this is community property
                                                                                                                              (see instructions)
                                                                        0 At least one of the debtors and another
                                                                        Other information you wish to add about this item, such as local
                                                                        property identification number:
     If you own or have more than one, list here:
                                                                     What is the property? Check all that apply.          Do not deduct secured claims or exemptions. Put
                                                                     O       Single-family home                           the amount of any secured claims on Schedule D:
       1.2.                                                                                                               Creditors Who Have Claims Secured by Property.
                                                                     O       Duplex or multi-unit building
               Street address, if available, or other description
                                                                     O Condominium or cooperative                         Current value of the      Current value of the
                                                                     O       Manufactured or mobile home                  entire property?          portion you own?
                                                                     CI      Land
                                                                     O       Investment property
                                                                                                                          Describe the nature of your ownership
               City                            State      ZIP Code
                                                                     CI      Timeshare
                                                                                                                          interest (such as fee simple, tenancy by
                                                                     1:1 Other                                            the entireties, or a life estate), if known.
                                                                     Who has an interest in the property? Check one
                                                                     1:1 Debtor 1 only

               County                                                CI Debtor 2 only
                                                                     0 Debtor 1 and Debtor 2 only                         LI Check if this is community property
                                                                     0 At least one of the debtors and another                (see instructions)

                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:


 Official Form 106A/B                                                   Schedule A/B: Property                                                              page 1
              Case 20-71155-bem                           Doc 1      Filed 10/27/20 Entered 10/27/20 14:39:25                                        Desc
                                                                   Petition Page 22 of 67

                  CHRISTINA                              BRICKHOUSE                                    Case number (if known)
Debtor 1
                   First Name    Middle Name            Last Name



                                                                 What is the property? Check all that apply.               Do not deduct secured claims or exemptions. Put
                                                                 O Single-family home                                      the amount of any secured claims on Schedule D:
    1.3.                                                                                                                   Creditors Who Have Claims Secured by Property.
           Street address, if available, or other description    CI   Duplex or multi-unit building
                                                                 CI   Condominium or cooperative                           Current value of the     Current value of the
                                                                                                                           entire property?         portion you own?
                                                                 CI   Manufactured or mobile home
                                                                 CI   Land
                                                                 O Investment property
                                                                                                                           Describe the nature of your ownership
           City                            State      ZIP Code   Li   Timeshare
                                                                                                                           interest (such as fee simple, tenancy by
                                                                 0    Other                                                the entireties, or a life estate), if known.
                                                                 Who has an interest in the property? Check one.
                                                                  El Debtor 1 only
           County
                                                                 CI Debtor 2 only
                                                                 Li Debtor 1 and Debtor 2 only                             1:1 Check if this is community property
                                                                                                                               (see instructions)
                                                                 Li At least one of the debtors and another
                                                                 Other information you wish to add about this item, such as local
                                                                 property identification number:


2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages                                                   0.00
   you have attached for Part 1. Write that number here.                                                                                      4




Part 2:      Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
   Li No
   121 Yes

                                        NISSAN                   Who has an interest in the property? Check one.           Do not deduct secured claims or exemptions. Put
    3.1.   Make:
                                                                                                                           the amount of any secured claims on Schedule D:
                                         ALTIMA                  O Debtor 1 only                                           Creditors Who Have Claims Secured by Properly.
           Model:
                                        2015                     CI Debtor 2 only
           Year:                                                                                                           Current value of the      Current value of the
                                                                 CI Debtor 1 and Debtor 2 only
                                         67000                                                                             entire property?          portion you own?
           Approximate mileage:                                  0 At least one of the debtors and another
           Other information:
                                                                                                                                        7858.00                        0.00
                                                                 El Check if this is community property (see
             GOOD CONDITION
                                                                    instructions)



   If you own or have more than one, describe here:

           Make:                                                 Who has an interest in the property? Check one.           Do not deduct secured claims or exemptions. Put
    3.2.
                                                                                                                           the amount of any secured claims on Schedule D:
           Model:
                                                                 CI Debtor 1 only                                          Creditors Who Have Claims Secured by Property.
                                                                 O Debtor 2 only
           Year:                                                                                                           Current value of the      Current value of the
                                                                 Li Debtor 1 and Debtor 2 only
                                                                                                                           entire property?          portion you own?
           Approximate mileage:                                  1:1 At least one of the debtors and another
           Other information:
                                                                 CI Check if this is community property (see
                                                                      instructions)




 Official Form 106A/B                                             Schedule NB: Property                                                                      page 2
                 Case 20-71155-bem                 Doc 1         Filed 10/27/20 Entered 10/27/20 14:39:25                                        Desc
                                                               Petition Page 23 of 67

                 CHRISTINA                        BRICKHOUSE                                       Case number (if known)
Debtor 1
                   First Name       Middle Name   Last Name




           Make:                                              Who has an interest in the property? Check one.          Do not deduct secured claims or exemptions. Put
   3.3.
                                                                                                                       the amount of any secured claims on Schedule D:
                                                              1:1 Debtor 1 only                                        Creditors Who Have Claims Secured by Property.
           Model:
                                                              0 Debtor 2 only
           Year:                                                                                                       Current value of the      Current value of the
                                                              CI Debtor 1 and Debtor 2 only                            entire property?          portion you own?
           Approximate mileage:                               0 At least one of the debtors and another
           Other information:
                                                              0 Check if this is community property (see
                                                                  instructions)


           Make:                                              Who has an interest in the property? Check one.          Do not deduct secured claims or exemptions. Put
   3.4.
                                                                                                                       the amount of any secured claims on Schedule a
           Model:
                                                              0 Debtor 1 only                                          Creditors Who Have Claims Secured by Property.
                                                              CI Debtor 2 only
           Year:                                                                                                       Current value of the      Current value of the
                                                              0 Debtor 1 and Debtor 2 only
                                                                                                                       entire property?          portion you own?
           Approximate mileage:                               0 At least one of the debtors and another
           Other information:
                                                              0 Check if this is community property (see
                                                                  instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
          No
   CI     Yes


            Make:                                             Who has an interest in the property? Check one.          Do not deduct secured claims or exemptions. Put
   4.1.
                                                                                                                       the amount of any secured claims on Schedule D:
            Model:
                                                              0 Debtor 1 only                                          Creditors Who Have Claims Secured by Property.
                                                              CI Debtor 2 only
            Year:
                                                              0 Debtor 1 and Debtor 2 only                             Current value of the      Current value of the
            Other information:                                0 At least one of the debtors and another                entire property?          portion you own?


                                                              0 Check if this is community property (see
                                                                  instructions)



   If you own or have more than one, list here:

            Make:                                             Who has an interest in the property? Check one.          Do not deduct secured claims or exemptions. Put
   4.2.
                                                                                                                       the amount of any secured claims on Schedule D:
            Model:
                                                              0   Debtor 1 only                                        Creditors Who Have Claims Secured by Property.
                                                              Li Debtor 2 only
            Year:                                                                                                      Current value of the      Current value of the
                                                              CI Debtor 1 and Debtor 2 only                            entire property?          portion you own?
               Other information:                             CI At least one of the debtors and another

                                                              0   Check if this is community property (see
                                                                  instructions)




5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages                                               0.00
   you have attached for Part 2. Write that number here                                                                                   4




 Official Form 106A/B                                          Schedule NB: Property                                                                     page 3
              Case 20-71155-bem                   Doc 1        Filed 10/27/20 Entered 10/27/20 14:39:25                             Desc
                                                             Petition Page 24 of 67

               CHRISTINA                         BRICKHOUSE                                     Case number (if known)
Debtor 1
                First Name   Middle Name         Last Name




Part 3:    Describe Your Personal and Household Items

                                                                                                                              Current value of the
Do you own or have any legal or equitable interest in any of the following items?                                             portion you own?
                                                                                                                              Do not deduct secured claims
                                                                                                                              or exemptions.

6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
   El No
   1:1 Yes. Describe         BED, BEDDING, COOKING UTENSILS, EATING UTENSILS, PICTURE                                                                0.00
                             FRAMES, AND TOWELS
7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
             collections; electronic devices including cell phones, cameras, media players, games
   • No
   O Yes. Describe           COMPUTER, PRINTER, SMARTPHONE, AND TV                                                                             1000.00

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
              stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
   O No
   1:1 Yes. Describe                                                                                                                                 0.00

6. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
             and kayaks; carpentry tools; musical instruments
   O No
   1:1 Yes. Describe                                                                                                                                 0.00

10. Firearms
   Examples: Pistols, rifles, shotguns, ammunition, and related equipment
   O No
   LI Yes. Describe                                                                                                                                  0.00

it. Clothes
   Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
   O No
   CI Yes. Describe                                                                                                                                  0.00


12. Jewelry
   Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
             gold, silver
   1:1 No
   O Yes. Describe           BRACELET, EARRINGS, NECKLACE, AND WEDDING/ENGAGEMENT RING                                                            50.00

13. Non-farm animals
   Examples: Dogs, cats, birds, horses

   O No
   LIYes. Describe                                                                                                                                   0.00 .

14. Any other personal and household items you did not already list, including any health aids you did not list

   O No
   LIYes. Give specific
                                                                                                                                                     0.00
     information.

16. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                                 1050.00
    for Part 3. Write that number here                                                                                    4


 Official Form 106A/B                                        Schedule AIB: Property                                                         page 4
              Case 20-71155-bem                     Doc 1       Filed 10/27/20 Entered 10/27/20 14:39:25                                 Desc
                                                              Petition Page 25 of 67

               CHRISTINA                          BRICKHOUSE
Debtor 1                                                                                      Case number (ifk..)
                First Name   Middle Name          Last Name




Part 4:       Describe Your Financial Assets


Do you own or have any legal or equitable interest in any of the following?                                                        Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured claims
                                                                                                                                   or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   •    No
        Yes                                                                                                 Cash:                                     5.00


17.Deposits of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
             and other similar institutions. If you have multiple accounts with the same institution, list each.

   El No
   lj   Yes                                                   Institution name:


                             17.1. Checking account:           NAVY FEDERAL CREDIT UNION                                                               0.00
                             17.2. Checking account:           STRIDE BANK

                             17.3. Savings account:            NAVY FEDERAL CREDIT UNION                                                               0.00
                             17.4. Savings account:

                             17.5. Certificates of deposit:

                             17.6. Other financial account:    NAVY FEDERAL CREDIT UNION                                                               0.00
                             17.7. Other financial account:    PAYPAL                                                                                  1.00
                             17.8. Other financial account:

                             17.9. Other financial account:




18.Bonds, mutual funds, or publicly traded stocks
   Examples: Bond funds, investment accounts with brokerage firms, money market accounts
   •    No
   U Yes                     Institution or issuer name:




19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
    an LLC, partnership, and joint venture

   U No                       Name of entity:                                                               % of ownership:
        Yes. Give specific    SAGE SKYN BAR                                                                  100                                        0.00
        information about
        them




 Official Form 106A/B                                         Schedule A/B: Property                                                             page 5
                 Case 20-71155-bem                         Doc 1      Filed 10/27/20 Entered 10/27/20 14:39:25                    Desc
                                                                    Petition Page 26 of 67

                 CHRISTINA                              BRICKHOUSE
Debtor 1                                                                                        Case number (if known)
                  First Name     Middle Name            Last Name




20. Government and corporate bonds and other negotiable and non-negotiable instruments
   Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
   Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

   •       No
   LI Yes. Give specific         Issuer name:
           information about
           them




21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

           No
   LI      Yes. List each
           account separately.   Type of account:          Institution name:

                                 401(k) or similar plan:

                                 Pension plan:

                                 IRA:

                                 Retirement account:

                                 Keogh:

                                 Additional account:

                                 Additional account:



22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

   cd No
   I:I     Yes                                         Institution name or individual:
                                 Electric:

                                 Gas:

                                 Heating oil:

                                 Security deposit on rental unit:

                                 Prepaid rent:

                                 Telephone:

                                 Water:

                                 Rented furniture:

                                 Other:



23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       •   No
       D Yes                      Issuer name and description:




 Official Form 106A/B                                               Schedule NB: Property                                            page 6
                    Case 20-71155-bem                    Doc 1        Filed 10/27/20 Entered 10/27/20 14:39:25                                     Desc
                                                                    Petition Page 27 of 67

                     CHRISTINA                           BRICKHOUSE
Debtor 1                                                                                                Case number of known)
                      First Name   Middle Name          Last Name




24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
      O No
      •       Yes                           Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):




25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
   exercisable for your benefit

      0       No
      D Yes. Give specific
        information about them....                                                                                                                                0.00

26.Patents, copyrights, trademarks, trade secrets, and other intellectual property
   Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
      0       No
      Li Yes. Give specific
              information about them....                                                                                                                          0.00

27.Licenses, franchises, and other general intangibles
   Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

      O No
      Li Yes. Give specific
              information about them....                                                                                                                            0.00

Money or property owed to you?                                                                                                                   Current value of the
                                                                                                                                                 portion you own?
                                                                                                                                                 Do not deduct secured
                                                                                                                                                 claims or exemptions.

28. Tax refunds owed to you
      10 No
      Li Yes. Give specific information                                                                                    Federal:
                    about them, including whether
                    you already filed the returns                                                                          State:
                    and the tax years.
                                                                                                                            Local:



29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
          O No
          •   Yes. Give specific information
                                                                                                                        Alimony:
                                                                                                                        Maintenance:
                                                                                                                        Support:
                                                                                                                        Divorce settlement:
                                                                                                                        Property settlement:

30.   Other amounts someone owes you
      Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
                Social Security benefits; unpaid loans you made to someone else
          O No
          1:1 Yes. Give specific information.
                                                                                                                                                                     0.00


 Official Form 106A/B                                               Schedule AIB: Property                                                                 page 7
               Case 20-71155-bem                        Doc 1        Filed 10/27/20 Entered 10/27/20 14:39:25                                              Desc
                                                                   Petition Page 28 of 67

                CHRISTINA                              BRICKHOUSE
Debtor 1                                                                                                  Case number (if known)
                  First Name     Middle Name           Last Name




31. Interests in insurance policies
      Examples: Health, disability, or life insurance;health savings account (HSA);credit, homeowners, or renter's insurance
      O No
      O Yes. Name the insurance company            Company name:                                             Beneficiary:                              Surrender or refund value:
             of each policy and list its value....




32.   Any interest in property that is due you from someone who has died
      If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
      property because someone has died.
      O No
      O Yes. Give specific information
                                                                                                                                                                            0.00

33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
      Examples: Accidents, employment disputes, insurance claims, or rights to sue
      Ul No
      O Yes. Describe each claim.
                                                                                                                                                                            0.00

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
    to set off claims
      O No
      IJ Yes. Describe each claim.
                                                                                                                                                                            0.00


35. Any    financial assets you did not already list
      • No
      LI Yes. Give specific information                                                                                                                                     0.00


36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
      for Part 4. Write that number here                                                                                                    4                               5.00



Part 5:         Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37.Do you own or have any legal or equitable interest in any business-related property?
      Ul No. Go to Part 6.
      ID Yes. Go to line 38.
                                                                                                                                                     Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured claims
                                                                                                                                                     or exemptions.

38.Accounts receivable or commissions you already earned
      lj No
      LI Yes. Describe

39.Office equipment, furnishings, and supplies
      Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

      El No
      El Yes. Describe




 Official Form 106A/B                                              Schedule A/3: Property                                                                          page 8
             Case 20-71155-bem                     Doc 1        Filed 10/27/20 Entered 10/27/20 14:39:25                           Desc
                                                              Petition Page 29 of 67

              CHRISTINA                           BRICKHOUSE                              Case number (irknown)
Debtor
               First Name   Middle Name           Last Name




40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

   1:1 No
   El Yes. Describe



41.Inventory
    1:1 No
    1:1 Yes. Describe
                                                                                                                    =$
42. Interests in partnerships or joint ventures
         No
   LI    Yes. Describe      Name of entity:                                                                 % of ownership:




43.Customer lists, mailing lists, or other compilations
   El No
   1:1 Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
             LI No
             0  Yes. Describe



44.Any business-related property you did not already list
   Li No
           ,
   1:1 Yes. Give specific
       information




45.Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached                                           0
   for Part 5. Write that number here




Part 6:       Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
              If you own or have an interest in farmland, list it in Part 1.


46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
   12 No. Go to Part 7.
   0  Yes. Go to line 47.
                                                                                                                              Current value of the
                                                                                                                              portion you own?
                                                                                                                              Do not deduct secured claims
                                                                                                                              or exemptions.
47.Farm animals
   Examples: Livestock, poultry, farm-raised fish
   Li No
   1:1 Yes




 Official Form 106A/B                                         Schedule A/B: Property                                                       page 9
              Case 20-71155-bem                 Doc 1        Filed 10/27/20 Entered 10/27/20 14:39:25                               Desc
                                                           Petition Page 30 of 67

Debtor 'I     CHRISTINA                        BRICKHOUSE                                 Case number Of known)
               First Name    Middle Name       Last Name




48. Crops—either growing or harvested

   El No
   •    Yes. Give specific
        information.

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
   CI   No
   •    Yes



50. Farm and fishing supplies, chemicals, and feed

        No
   •    Yes




 .
51. Any farm- and commercial fishing-related property you did not already list
   1:1 No
        Yes. Give specific
        information.
                             T
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                               0.00
    for Part 6. Write that number here                                                                                  4


Part 7:       Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

   O No
   1Z1 Yes. Give specific
        information.




54. Add the dollar value of all of your entries from Part 7. Write that number here                                                         0.00



Part 8:       List the Totals of Each Part of this Form


55.Part 1: Total real estate, line 2
                                                                                                                                           0.00

56.Part 2: Total vehicles, line 5                                                      0.00

57.Part 3: Total personal and household items, line 15                              1050.00

56. Part 4: Total financial assets, line 36                                            5.00

59. Part 5: Total business-related property, line 46                                     0

so. Part 6: Total farm- and fishing-related property, line 52                          0.00

61.Part 7: Total other property not listed, line 54                   +$               0.00

62.Total personal property. Add lines 56 through 61.                                1055.00   Copy personal property total   4 +$      1055.00


63. Total of all property on Schedule NB. Add line 55 + line 62                                                                        1055.00


 Official Form 106A/B                                      Schedule AIB: Property                                                      page 10
               Case 20-71155-bem                            Doc 1      Filed 10/27/20 Entered 10/27/20 14:39:25                                          Desc
                                                                     Petition Page 31 of 67


 Fill in this information to identify your case:

 Debtor 1          CHRISTINA                                                BRICKHOUSE
                    First Name                     Middle Name              Last Name

 Debtor 2
 (Spouse, if filing) First Name                    Middle Name              Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number                                                                                                                                         0   Check if this is an
 (it known)
                                                                                                                                                         amended filing



Official Form 1060
Schedule C: The Property You Claim as Exempt                                                                                                                           04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


 Part 1:         Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      lj You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)


 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


       Brief description of the property and line on             Current value of the      Amount of the exemption you claim         Specific laws that allow exemption
       Schedule A/B that lists this property                     portion you own
                                                                 Copy the value from       Check only one box for each exemption.
                                                                 Schedule NB

      Brief                                                                                                                         Ga. Code Ann. § 44-13-100 (a)(3)
                                  AUTOMOBILE GOOD CONDITION      $                  0.00      $             0.00
      description:
                                                                                           U 100% of fair market value, up to
      Line from
      Schedule A/B:               3-1                                                        any applicable statutory limit


      Brief                                                                                                                         Ga. Code Ann. § 44-13-100 (a)(4)
                                  ELECTRONICS COMPUTER, PRINTER $               1000.00                  1000.00
      description:                                                                         El $

                                                                                           D 100% of fair market value, up to
      Line from               7
      Schedule NB:                                                                           any applicable statutory limit

      Brief                       JEWELRY BRACELET, EARRINGS, NE $                50.00                    50.00
                                                                                                                                    Ga. Code Ann. § 44-13-100 (a)(5)
                                                                                               $
      description:
      Line from                                                                            U 100% of fair market value, up to
      Schedule A/B:               12                                                         any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

           No
      U Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           U       No
           U       Yes



Official Form 106C                                               Schedule C: The Property You Claim as Exempt                                                   page 1 of
            Case 20-71155-bem                      Doc 1        Filed 10/27/20 Entered 10/27/20 14:39:25                                           Desc
                                                              Petition Page 32 of 67

             CHRISTINA                           BRICKHOUSE
Debtor 1                                                                                             Case number (if known)
              First Name          Middle Name     Last Name




 Part 2:     Additional Page

      Brief description of the property and line          Current value of the     Amount of the exemption you claim            Specific laws that allow exemption
      on Schedule A/B that lists this property            portion you own
                                                          Copy the value from      Check only one box for each exemption
                                                          Schedule A/B

     Brief                                                                                                                    Ga. Code Ann. § 44-13-100 (a)(6)
     description:
                           CASH                                             5.00   21 $                5.00


     Line from             16                                                      0    100% of fair market value, up to
     Schedule A/B:                                                                      any applicable statutory limit

     Brief                 CHECKING ACCOUNT NAVY FEDERAI $                                             0.00
                                                                            0.00          $                                   Ga. Code Ann. § 44-13-100 (a)(6)
     description:
     Line from
                                                                                   0    100% of fair market value, up to
     Schedule A/B:
                           17                                                           any applicable statutory limit


     Brief                 CHECKING ACCOUNT NAVY FEDERAI $                  0.00                       0.00                   Ga. Code Ann. § 44-13-100 (a)(6)
     description:
     Line from
                                                                                   0      100% of fair market value, up to
                           17                                                             any applicable statutory limit
     Schedule A/B:

     Brief                 SAVINGS ACCOUNT NAVY FEDERAL $                   0.00                       0.00                   Ga. Code Ann. § 44-13-100 (a)(6)
     description:                                                                         $

     Line from             17                                                      0      100% of fair market value, up to
     Schedule A/B:                                                                        any applicable statutory limit

     Brief                                                                  1.00                  1.00
     description:
                           OTHER FINANCIAL ACCOUNT PAYPA $
                                                                                   ¢f                                         Ga. Code Ann. § 44-13-100 (a)(6)


     Line from
                                                                                   0 100% of fair market value, up to
     Schedule A/B:
                           17                                                             any applicable statutory limit


     Brief                 UNINCORPORATED BUSINESS SAGE $                   0.00                  0.00
     description:                                                                  al $                                       Ga. Code Ann. § 44-13-100 (a)(6)


     Line from
                                                                                   0 100% of fair market value, up to
                           19.1                                                           any applicable statutory limit
     Schedule A/B:

      Brief
      description:                                                                        $

      Line from
                                                                                   0      100% of fair market value, up to
      Schedule A/B:                                                                       any applicable statutory limit

      Brief
      description:                                                                  Lis
      Line from
                                                                                    0 100% of fair market value, up to
      Schedule A/B:                                                                       any applicable statutory limit


      Brief
      description:                                                                  Os
      Line from
                                                                                    0 100% of fair market value, up to
                                                                                          any applicable statutory limit
      Schedule A/B:

      Brief
      description:                                                                        $
                                                                                          100% of fair market value, up to
      Line from
      Schedule A/B:                                                                       any applicable statutory limit

      Brief
      description:                                                                  1:1

      Line from
                                                                                    0     100% of fair market value, up to
      Schedule A/B:                                                                       any applicable statutory limit


      Brief
      description:                                                                  Os
      Line from
                                                                                    0 100% of fair market value, up to
      Schedule A/B:                                                                       any applicable statutory limit



Official Form 106C                                       Schedule C: The Property You Claim as Exempt                                                       page 2
                 Case 20-71155-bem                             Doc 1     Filed 10/27/20 Entered 10/27/20 14:39:25                                       Desc
                                                                       Petition Page 33 of 67


Fill in this information to identify your case:

Debtor 1           CHRISTINA                                                   BRICKHOUSE
                    First Name                   Middle Name                   Last Name

Debtor 2
(Spouse, if filing) First Name                   Middle Name                   Last Name

 United States Bankruptcy Court for the:
                                         NORTHERN DISTRICT OF GEORGIA

 Case number
 (If known)                                                                                                                                         lj Check if this is an
                                                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

I. Do any creditors have claims secured by your property?
   0 No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      11 Yes. Fill in all of the information below.


Part 1:         List All Secured Claims
                                                                                                                          Column A           Column B              Column C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim                      Value of collateral   Unsecured
   for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the                   that supports this    portion
   As much as possible, list the claims in alphabetical order according to the creditor's name.          value of collateral.                claim                 If any

2.11
       CARMAX AUTO FINANCE                                Describe the property that secures the claim:                   $ 10569.00 $ 7858.00 $                     2711.00
       Creditor's Name
        12800 TUCKAHOE CREEK PKV) VEHICLE ALTIMA NISSAN
       Number            Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                           LI Contingent
       RICHMOND                     VA        23238        •    Unliquidated
       City                        State    ZIP Code       LI Disputed

  Who owes the debt? Check one.                            Nature of lien. Check all that apply.
  LI Debtor 1 only                                         61 An agreement you made (such as mortgage or secured
  LI Debtor 2 only                                            car loan)
  LI Debtor 1 and Debtor 2 only                            LI Statutory lien (such as tax lien, mechanic's lien)
  cif At least one of the debtors and another              O    Judgment lien from a lawsuit
                                                           LI Other (including a right to offset)
  LI Check if this claim relates to a
     community debt
  Date debt was incurred 8/18/17                           Last 4 digits of account number 5763
2.2                                                        Describe the property that secures the claim:
       Creditor's Name


       Number            Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                           LI Contingent
                                                           LI   Unliquidated
       City                         State   ZIP Code       •    Disputed

  Who owes the debt? Check one.                            Nature of lien. Check all that apply.
  Li Debtor 1 only                                         LI An agreement you made (such as mortgage or secured
  O       Debtor 2 only                                       car loan)
  LI Debtor 1 and Debtor 2 only                            LI   Statutory lien (such as tax lien, mechanic's lien)
  •       At least one of the debtors and another          LI Judgment lien from a lawsuit
                                                           Li Other (including a right to offset)
  LI Check if this claim relates to a
     community debt
  Date debt was incurred                                   Last 4 digits of account number
       Add the dollar value of your entries in Column A on this page. Write that number here:                                   10569   00

 Official Form 106D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1
                 Case 20-71155-bem                              Doc 1     Filed 10/27/20 Entered 10/27/20 14:39:25                                            Desc
                                                                        Petition Page 34 of 67

  Fill in this information to identify your case:

  Debtor 1            CHRISTINA                                                 BRICKHOUSE
                       First Name                      Middle Name              Last Name

  Debtor 2
  (Spouse, if filing) First Name                       Middle Name              Last Name

                                                    NORTHERN DISTRICT OF GEORGIA
  United States Bankruptcy Court for the:
                                                                                                                                                          U Check if this is an
  Case number
  (If known)                                                                                                                                                amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                            12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
NB: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 Part 1:            List All of Your PRIORITY Unsecured Claims

 I. Do any creditors have priority unsecured claims against you?
      41 No. Go to Part 2.
      U Yes.
 2.   List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
      each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
      nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
      unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
      (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                           Total claim   Priority        Nonpriority
                                                                                                                                                         amount          amount

2.1
                                                                        Last 4 digits of account number                            $
       Priority Creditors Name
                                                                        When was the debt incurred?
       Number            Street

                                                                        As of the date you file, the claim is: Check all that apply.

                                                                        U   Contingent
       City                                 State       ZIP Code
                                                                        ▪   Unliquidated
       Who incurred the debt? Check one.
                                                                        U   Disputed
        O Debtor 1 only
        O Debtor 2 only                                                 Type of PRIORITY unsecured claim:
       LI Debtor 1 and Debtor 2 only                                    CI Domestic support obligations
        •      At least one of the debtors and another
                                                                        ▪   Taxes and certain other debts you owe the government
        U Check if this claim is for a community debt                   •   Claims for death or personal injury while you were
       Is the claim subject to offset?                                      intoxicated

        •      No                                                       CI Other. Specify
        CI Yes
2.2
                                                                        Last 4 digits of account number                                $
        Priority Creditors Name
                                                                        When was the debt incurred?

        Number           Street
                                                                        As of the date you file, the claim is: Check all that apply.

                                                                        U   Contingent
        City                                State       ZIP Code        •   Unliquidated

        Who incurred the debt? Check one.                               U   Disputed

        •      Debtor 1 only
                                                                        Type of PRIORITY unsecured claim:
        U Debtor 2 only
                                                                        U   Domestic support obligations
        •      Debtor 1 and Debtor 2 only
                                                                        U   Taxes and certain other debts you owe the government
        O At least one of the debtors and another
                                                                        U   Claims for death or personal injury while you were
        •      Check if this claim is for a community debt                  intoxicated
        Is the claim subject to offset?                                 •   Other. Specify
        ▪      No
        U Yes


 Official Form 106E/F                                            Schedule ElF: Creditors Who Have Unsecured Claims                                                  page 1
                 Case 20-71155-bem                        Doc 1       Filed 10/27/20 Entered 10/27/20 14:39:25                                        Desc
                                                                    Petition Page 35 of 67
                    CHRISTINA                          BRICKHOUSE
Debtor 1                                                                                                Case number (i(knowri)
                    First Name      Middle Name        Last Name

 Part 2:          List All of Your NONPRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
      El No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      IZ Yes

 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim, if a creditor has more than one
    nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
    included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured
    claims fill out the Continuation Page of Part 2.

                                                                                                                                                              Total claim

n      NAVY FEDERAL CR UNION
       Nonpnonty Creditor's Name
                                                                                   Last 4 digits of account number       0269
                                                                                                                                                          $      7255.00
       PO BOX 3700
                                                                                   When was the debt incurred?            5/23/18
       Number           Street
       MERRIFIELD                                    VA            22119
       City                                          State        ZIP Code         As of the date you file, the claim is: Check all that apply.

                                                                                   U   Contingent
       Who incurred the debt? Check one.                                               Unliquidated
       O Debtor 1 only                                                             U   Disputed
               Debtor 2 only
       U Debtor 1 and Debtor 2 only                                                Type of NONPRIORITY unsecured claim:
       El At least one of the debtors and another                                  O   Student loans
                                                                                   U   Obligations arising out of a separation agreement or divorce
       LI Check if this claim is for a community debt
                                                                                       that you did not report as priority claims
       Is the claim subject to offset?                                             El Debts to pension or profit-sharing plans, and other similar debts
        VI No                                                                      V   Other. Specify    CREDIT CARD
       El Yes

4.2    FEDLOAN SERVICING                                                           Last 4 digits of account number         0009                           $      6467.00
       Nonpriority Creditors Name                                                  When was the debt incurred?            277/18
       P.O. BOX 530210
       Number        Street
        ATLANTA                                      GA             30353-0210     As of the date you file, the claim is: Check all that apply.
       City                                          State         ZIP Code
                                                                                   El Contingent

       Who incurred the debt? Check one.                                           •   Unliquidated
                                                                                   LI Disputed
        O Debtor 1 only
        U Debtor 2 only
                                                                                   Type of NONPRIORITY unsecured claim:
        1:11 Debtor 1 and Debtor 2 only
        LI At least one of the debtors and another                                     Student loans
                                                                                   O   Obligations arising out of a separation agreement or divorce
        LI Check if this claim is for a community debt                                 that you did not report as priority claims

        Is the claim subject to offset?                                            LI Debts to pension or profit-sharing plans, and other similar debts
                                                                                   El Other. Specify
        O No
        U Yes


F37      FEDLOAN SERVICING
        Nonprionty Creditors Name
                                                                                   Last 4 digits of account number        _a005
                                                                                                                                                          $      5048.00
                                                                                   When was the debt incurred?             7/18/11
        P.O. BOX 530210
        Number       Street
        ATLANTA                                       GA            30353-0210
                                                                                   As of the date you file, the claim is: Check all that apply.
        City                                         State         ZIP Code
                                                                                   •   Contingent
        Who incurred the debt? Check one.
                                                                                   •   Unliquidated
        V Debtor 1 only
                                                                                   O   Disputed
        El Debtor 2 only
        U Debtor I and Debtor 2 only                                               Type of NONPRIORITY unsecured claim:
        El At least one of the debtors and another
                                                                                   g   Student loans
        LI Check if this claim is for a community debt                             LI Obligations arising out of a separation agreement or divorce
                                                                                      that you did not report as priority claims
        Is the claim subject to offset?
                                                                                   El Debts to pension or profit-sharing plans, and other similar debts
        V No
                                                                                   U   Other. Specify
        U Yes




Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                page 3
               Case 20-71155-bem                            Doc 1        Filed 10/27/20 Entered 10/27/20 14:39:25                                         Desc
                                                                       Petition Page 36 of 67
                   CHRISTINA                              BRICKHOUSE
Debtor 1                                                                                                     Case number (If known)
                   First Name       Middle Name          Last Name



 Part 2:       Your NONPRIORITY Unsecured Claims — Continuation Page



 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                           Total claim


4.4
      FEDLOAN SERVICING                                                                Last 4 digits of account number 0007                                       $   4895.00
      Nonpriorlty Creditor's Name

      P.O. BOX 530210
                                                                                       When was the debt incurred?                1/31/12
      Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      ATLANTA                                          GA             30353-0210
      City                                             State         ZIP Code          O Contingent
                                                                                       •      Unliquidated
      Who incurred the debt? Check one.                                                1:1 Disputed
      ca Debtor 1 only
      O Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
      U Debtor 1 and Debtor 2 only                                                     WI Student loans
      O At least one of the debtors and another                                        U Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      O Check if this claim is for a community debt
                                                                                       1:1 Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  U Other. Specify
      el No
      U Yes




      FEDLOAN SERVICING                                                                Last 4 digits of account number 0002                                       $   4030.00
      Nonpriorily Creditor's Name

      P.O. BOX 530210
                                                                                       When was the debt incurred?                    12/17/09
      Number             Street
                                                                                       As of the date you file, the claim is: Check all that apply.
       ATLANTA                                          GA            30353-0210
      City                                             State         ZIP Code          O Contingent
                                                                                       O Unliquidated
      Who incurred the debt? Check one.                                                O Disputed
      ca Debtor 1 only
      O Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
      1:1 Debtor 1 and Debtor 2 only                                                   0       Student loans
          At least one of the debtors and another                                      O Obligations arising out of a separation agreement or divorce that
                                                                                         you did not report as priority claims
      O Check if this claim is for a community debt
                                                                                       O Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  •      Other. Specify
      el No
      •      Yes

4.6                                                                                                                                                               $   3551.00
       FEDLOAN SERVICING                                                               Last 4 digits of account number 0008
      Nonpriority Creditor's Name

          P.O. BOX 530210
                                                                                       When was the debt incurred?                    2/7/18
      Number             Street
                                                                                       As of the date you file, the claim is: Check all that apply.
          ATLANTA                                       GA             30353-0210

      City                                             State         ZIP Code          O Contingent
                                                                                       •       Unliquidated
      Who incurred the debt? Check one.                                                O Disputed
      VI Debtor 1 only
      O Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
      • Debtor 1 and Debtor 2 only
                                                                                           VI Student loans
      •      At least one of the debtors and another                                       O Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority claims
       O Check if this claim is for a community debt
                                                                                           CI Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                      O Other. Specify
      O No
       0 Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 4
                Case 20-71155-bem                            Doc 1        Filed 10/27/20 Entered 10/27/20 14:39:25                                    Desc
                                                                        Petition Page 37 of 67
                    CHRISTINA                             BRICKHOUSE
Debtor 1                                                                                                     Case number (if known)
                   First Name       Middle Name           Last Name



 Part 2:        Your NONPRIORITY Unsecured Claims — Continuation Page



 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                      Total claim


4.7
      GRAND CANYON UNIVERSIT                                                           Last 4 digits of account number                9931                   $ 3005.00
      Nonpnonty Creditor's Name

      3300W CAMELBACK RD
                                                                                       When was the debt incurred?                2/17/16
      Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      PHOENIX                                          AZ              85017
      City                                             State          ZIP Code         O Contingent
                                                                                       •      Unliquidated
      Who incurred the debt? Check one.                                                •      Disputed
      O Debtor 1 only
      O Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
      O Debtor 1 and Debtor 2 only                                                     O Student loans
             At least one of the debtors and another                                   O Obligations arising out of a separation agreement or divorce that
                                                                                         you did not report as priority claims
      ▪      Check if this claim is for a community debt
                                                                                       O Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  O Other. Specify         OTHER
      O No
        Yes


4.8
      FEDLOAN SERVICING                                                                Last 4 digits of account number            0006                       $ 2018.00
      Nonpriority Creditor's Name

      P.O. BOX 530210
                                                                                       When was the debt incurred?                1/31/12
      Number             Street
                                                                                       As of the date you file, the claim is: Check all that apply.
          ATLANTA                                       GA             30353-0210
      City                                             State          ZIP Code         •      Contingent
                                                                                       •      Unliquidated
      Who incurred the debt? Check one.                                                •      Disputed
      O Debtor 1 only
      •      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      •      Debtor 1 and Debtor 2 only                                                0.     Student loans
      •      At least one of the debtors and another                                   • Obligations arising out of a separation agreement or divorce that
                                                                                         you did not report as priority claims
      •      Check if this claim is for a community debt
                                                                                       O Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  O Other. Specify
      O No
             Yes

4.9                                                                                                                                                          $ 1909.00
          FEDLOAN SERVICING                                                            Last 4 digits of account number                0004
      Nonpriority Creditor's Name

          P.O. BOX 530210
                                                                                       When was the debt incurred?                    7/18/11
      Number             Street
                                                                                       As of the date you file, the claim is: Check all that apply.
          ATLANTA                                       GA             30353-0210

      City                                             State          ZIP Code         El Contingent
                                                                                       •      Unliquidated
      Who incurred the debt? Check one.                                                O Disputed
      O Debtor 1 only
      •      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      O Debtor 1 and Debtor 2 only
                                                                                       O Student loans
      •      At least one of the debtors and another                                   • Obligations arising out of a separation agreement or divorce that
                                                                                         you did not report as priority claims
      O Check if this claim is for a community debt
                                                                                       O Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                      O Other. Specify
      O No
      O Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                        page 4
                 Case 20-71155-bem                              Doc 1      Filed 10/27/20 Entered 10/27/20 14:39:25                                       Desc
                                                                         Petition Page 38 of 67
                   CHRISTINA                               BRICKHOUSE
Debtor 1                                                                                                      Case number (II known)
                   First Name       Middle Name            Last Name



 Part 2:        Your NONPRIORITY Unsecured Claims — Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                           Total claim


4.10
       PORTFOLIO RECOVERY ASSOCIATES, LLC                                               Last 4 digits of account number            6599                           $ 1790.00
       Nonpriority Creditors Name

       120 CORPORATE BLVD
                                                                                        When was the debt incurred?                6/27/19
       Number            Street
                                                                                        As of the date you file, the claim is: Check all that apply.
       NORFOLK                                          VA              23502
       City                                             State          ZIP Code         O Contingent
                                                                                        •      Unliquidated
       Who incurred the debt? Check one.                                                1:1 Disputed
       O Debtor 1 only
       O Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
       U Debtor 1 and Debtor 2 only                                                     O Student loans
       O At least one of the debtors and another                                        El Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
       O Check if this claim is for a community debt
                                                                                        O Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                  O Other. Specify         OTHER
       O No
       O Yes


4.11
        MEDICAL PAYMENT DATA                                                            Last 4 digits of account number            8406                           $ 1605.00
       Nonpnonty Creditors Name

        1801 WEST OLYMPIC BOULEVARD
                                                                                        When was the debt incurred?                9/16/19
       Number            Street
                                                                                        As of the date you file, the claim is: Check all that apply.
        LOS ANGELES                                      CA             91199
       City                                             State          ZIP Code         O Contingent
                                                                                        • Unliquidated
       Who incurred the debt? Check one.                                                •      Disputed
       O Debtor 1 only
       LI Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only                                                     O Student loans
       0      At least one of the debtors and another                                   U Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
       O Check if this claim is fora community debt
                                                                                        O Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                  O Other. Specify         COLLECTION
       O No
       U Yes

FT"                                                                                                                                                               $ 1477.00
        NAVY FEDERAL CR UNION                                                           Last 4 digits of account number                9363
       Nonpnonty Creditors Name

        PO BOX 3700
                                                                                        When was the debt incurred?                    5/22/18
       Number            Street
                                                                                        As of the date you file, the claim is: Check all that apply.
        MERRIFIELD                                       VA              22119

       City                                             State          ZIP Code         O Contingent
                                                                                        •      Unliquidated
       Who incurred the debt? Check one.                                                O Disputed
       O Debtor 1 only
       El Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
        O Debtor 1 and Debtor 2 only                                                    O Student loans
       O At least one of the debtors and another                                        LI    Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority claims
        O Check if this claim is for a community debt
                                                                                            O Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                      O Other. Specify     CREDIT CARD
       O No
       El Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            page 4
                    Case 20-71155-bem                            Doc 1        Filed 10/27/20 Entered 10/27/20 14:39:25                                         Desc
                                                                            Petition Page 39 of 67
                       CHRISTINA                              BRICKHOUSE
Debtor 1                                                                                                         Case number (if known)
                       First Name     Middle Name             Last Name



                    Your NONPRIORITY Unsecured Claims — Continuation Page



 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                               Total claim


4.13
       PORTFOLIO RECOVERY ASSOCIATES, LLC                                                  Last 4 digits of account number            3842                            $ 1447.00
       Nonpdonty Creditors Name

       120 CORPORATE BLVD
                                                                                           When was the debt incurred?                8/20/19
       Number               Street
                                                                                           As of the date you file, the claim is: Check all that apply.
       NORFOLK                                             VA              23502
       City                                                State          ZIP Code         O Contingent
                                                                                           •      Unliquidated
       Who incurred the debt? Check one.                                                   El Disputed
       •         Debtor 1 only
       Ul Debtor 2 only                                                                    Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only                                                        •      Student loans
       •         At least one of the debtors and another                                   CI     Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
       1:1 Check if this claim is for a community debt
                                                                                           •      Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                     O Other. Specify         OTHER
       O No
       O Yes




           SYNCB/OLD NAVY                                                                  Last 4 digits of account number                8616                        $ 992.00
       Nonpnority Creditors Name

           PO BOX 965005
                                                                                           When was the debt incurred?                7/30/08
       Number                Street
                                                                                           As of the date you file, the claim is: Check all that apply.
           ORLANDO                                          FL             32896
       City                                                State          ZIP Code         O Contingent
                                                                                           •      Unliquidated
       Who incurred the debt? Check one.                                                   1=1 Disputed
       •         Debtor 1 only
       LI Debtor 2 only                                                                    Type of NONPRIORITY unsecured claim:
       ID Debtor 1 and Debtor 2 only                                                       O Student loans
       O At least one of the debtors and another                                           •      Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
       O Check if this claim is for a community debt
                                                                                           CI     Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                     O Other. Specify          CREDIT CARD
       O No
       •         Yes


                                                                                                                                                                      $ 701.00
           FEDLOAN SERVICING                                                               Last 4 digits of account number 0011
       Nonpnonty Creditors Name

           P.O. BOX 530210
                                                                                           When was the debt incurred?                    3/7/19
       Number                Street
                                                                                           As of the date you file, the claim is: Check all that apply.
               ATLANTA                                      GA              30353-0210

       City                                                State          ZIP Code         O Contingent
                                                                                           •      Unliquidated
       Who incurred the debt? Check one.                                                   ID Disputed
       O Debtor 1 only
           •     Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
           O Debtor 1 and Debtor 2 only                                                    O Student loans
           O At least one of the debtors and another                                       •     Obligations arising out of a separation agreement or divorce that
                                                                                                 you did not report as priority claims
           O Check if this claim is for a community debt
                                                                                               O Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                         O Other. Specify
       O No
       O Yes




Official Form 106E/F                                               Schedule E/F: Creditors Who Have Unsecured Claims                                             page 4
                    Case 20-71155-bem                        Doc 1        Filed 10/27/20 Entered 10/27/20 14:39:25                                       Desc
                                                                        Petition Page 40 of 67
                     CHRISTINA                            BRICKHOUSE
Debtor 1                                                                                                     Case number of known)
                     Fast Name      Middle Name           Last Name



 Part 2:            Your NONPRIORITY Unsecured Claims — Continuation Page



 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.


4.16
       LVNv FUNDING LLC                                                                Last 4 digits of account number           4524
       Nonpnonty Creditors Name

       PO BOX 740281
                                                                                       When was the debt incurred?               3/15/19
       Number             Street
                                                                                       As of the date you file, the claim is: Check all that apply.
       HOUSTON                                         TX              77274
       City                                            State          ZIP Code         •      Contingent
                                                                                       •      Unliquidated
       Who incurred the debt? Check one.                                               •      Disputed
       O Debtor 1 only
       ▪       Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
       • Debtor 1 and Debtor 2 only                                                    O Student loans
       O At least one of the debtors and another                                       O Obligations arising out of a separation agreement or divorce that
                                                                                         you did not report as priority claims
       LI Check if this claim is for a community debt
                                                                                       U Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                 O Other. Specify         OTHER
       •       No
       •       Yes


4.17
           FRANKLIN COLLECTION SV                                                      Last 4 digits of account number           7559
       Nonpriority Creditors Name

           105 SOUTH FRONT STREET
                                                                                       When was the debt incurred?               7/7/20
       Number             Street
                                                                                       As of the date you file, the claim is: Check all that apply.
           TUPELO
       City                                            State          ZIP Code         U Contingent
                                                                                       •      Unliquidated
       Who incurred the debt? Check one.                                               ▪      Disputed
       VI Debtor 1 only
       O Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
       •       Debtor 1 and Debtor 2 only                                              U Student loans
       O At least one of the debtors and another                                       O Obligations arising out of a separation agreement or divorce that
                                                                                         you did not report as priority claims
       O Check if this claim is for a community debt
                                                                                       O Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                 O Other. Specify         COLLECTION
       O No
       ▪       Yes



           PORTFOLIO RECOVERY ASSOCIATES, LLC                                          Last 4 digits of account number               2523
       Nonpriority Creditors Name

           120 CORPORATE BLVD
                                                                                       When was the debt incurred?                   12/19/19
       Number             Street
                                                                                       As of the date you file, the claim is: Check all that apply.
           NORFOLK                                      VA             23502

       City                                            State          ZIP Code         O Contingent
                                                                                       •       Unliquidated
       Who incurred the debt? Check one.                                               U Disputed
       VI Debtor 1 only
           O Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
           •   Debtor 1 and Debtor 2 only                                              ▪       Student loans
           O At least one of the debtors and another                                       O Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
           O Check if this claim is for a community debt
                                                                                           O Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                     O Other. Specify     OTHER
           O No
           O Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                            page 4
                Case 20-71155-bem                        Doc 1        Filed 10/27/20 Entered 10/27/20 14:39:25                                    Desc
                                                                    Petition Page 41 of 67
                  CHRISTINA                           BRICKHOUSE
Debtor 1                                                                                                  Case number (if knave)
                 First Name          Middle Name      Last Name



 Part 2:        Your NONPRIORITY Unsecured Claims — Continuation Page



 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                  Total claim


4.19
                                                                                   Last 4 digits of account number 0010
       FEDLOAN SERVICING                                                                                                                                 $ 508.00
       Nonpnonty Creditor's Name

       P.O. BOX 530210
                                                                                   When was the debt incurred?                     3/7/19
       Number         Street
                                                                                   As of the date you file, the claim is: Check all that apply.
       ATLANTA                                     GA              30353-0210
       City                                        State          ZIP Code         O Contingent
                                                                                   •       Unliquidated
       Who incurred the debt? Check one.                                           O Disputed
       c21 Debtor 1 only
       O Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only                                                O Student loans
       O At least one of the debtors and another                                   O Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
       O Check if this claim is for a community debt
                                                                                   O Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                             O Other. Specify
       el No
       O Yes




       CONVERGENT OUTSOURCING                                                      Last 4 digits of account number             9347 _                    $ 412.00
       Nonpriority Creditor's Name

       800 SW 39TH ST
                                                                                   When was the debt incurred?                 1/2/20
       Number          Street
                                                                                   As of the date you file, the claim is: Check all that apply.
       RENTON                                       WA             98057
       City                                        State          ZIP Code         O Contingent
                                                                                   •       Unliquidated
       Who incurred the debt? Check one.                                           O Disputed
       O Debtor 1 only
       O Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       CI Debtor 1 and Debtor 2 only                                               O Student loans
       O At least one of the debtors and another                                   O Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
       CI Check if this claim is for a community debt
                                                                                   O Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                             O Other, Specify          COLLECTION
       O No
       CI Yes


                                                                                                                                  7                      $ 225.00
       LVNV FUNDING LLC                                                            Last 4 digits of account number .           L24_
       Nonpriority Creditor's Name

       PO BOX 740281
                                                                                   When was the debt incurred?                     6/16/20
       Number          Street
                                                                   77274
                                                                                   As of the date you file, the claim is: Check all that apply.
        HOUSTON                                     TX

       City                                        State          ZIP Code         O Contingent
                                                                                   •       Unliquidated
       Who incurred the debt? Check one.                                           O Disputed
       O Debtor 1 only
       O Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only                                                O Student loans
       0 At least one of the debtors and another                                   O Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
       O Check if this claim is for a community debt
                                                                                   O Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                 •   Other. Specify    OTHER
       O No
       O Yes




Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                        page 4
                 Case 20-71155-bem                         Doc 1     Filed 10/27/20 Entered 10/27/20 14:39:25                                       Desc
                                                                   Petition Page 42 of 67
                    CHRISTINA                         BRICKHOUSE
Debtor 1                                                                                              Case number (if known)
                    First Name       Middle Name     Last Name



 Part 2:         Your NONPRIORITY Unsecured Claims — Continuation Page



 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                    Total claim


4.22
                                                                                   Last 4 digits of account number             7447
       LC. SYSTEM, INC                                                                                                                                     $   220.00
       Nonpriority Creditor's Name

       PO BOX 64378
                                                                                   When was the debt incurred?             8/30/19
       Number            Street
                                                                                   As of the date you file, the claim is: Check all that apply.
       SAINT PAUL                                   MN            55164
       City                                        State         ZIP Code          U Contingent
                                                                                   •   Unliquidated
       Who incurred the debt? Check one.                                           U Disputed
       cd     Debtor 1 only
       O Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       U Debtor 1 and Debtor 2 only                                                U Student loans
       U At least one of the debtors and another                                   •   Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
       O Check if this claim is for a community debt
                                                                                   •   Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                             0   Other. Specify    COLLECTION
       O No
       • Yes




       FEDLOAN SERVICING                                                           Last 4 digits of account number 0001                                    $    6200
                                                                                                                                                                 .
       Nonpnonty Creditor's Name

       P.O. BOX 530210
                                                                                   When was the debt incurred?             10/7/08
       Number             Street
                                                                                   As of the date you file, the claim is: Check all that apply.
        ATLANTA                                     GA            30353-0210
       City                                        State         ZIP Code          •   Contingent
                                                                                   •   Unliquidated
       Who incurred the debt? Check one.                                           U Disputed
       O Debtor 1 only
       U Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only                                                id Student loans
       U At least one of the debtors and another                                   O Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
       O Check if this claim is for a community debt
                                                                                   • Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                             •   Other. Specify
       O No
              Yes



                                                                                                                               UNKNOWN
                                                                                                                                                           $   150.00
        GEORGIA DEPT OF REVENUE                                                    Last 4 digits of account number
       Nonpnonty Creditor's Name

        1800 CENTURY BOULEVARD NORTHEAST
                                                                                   When was the debt incurred?                 2019
       Number             Street
                                                    GA
                                                                                   As of the date you file, the claim is: Check all that apply.
        ATLANTA                                                    30345

       City                                        State         ZIP Code          O Contingent
                                                                                   ▪   Unliquidated
       Who incurred the debt? Check one.                                           O Disputed
       O Debtor 1 only
       •      Debtor 2 only                                                        Type of NONPRIORITY unsecured claim:
       U Debtor 1 and Debtor 2 only                                                O Student loans
       U At least one of the debtors and another                                   U Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
       O Check if this claim is for a community debt
                                                                                   O Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                             0   Other. Specify    JUDGMENT
       O No
       • Yes




Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          page 4
                Case 20-71155-bem                        Doc 1        Filed 10/27/20 Entered 10/27/20 14:39:25                                             Desc
                                                                    Petition Page 43 of 67
                    CHRISTINA                          BRICKHOUSE
Debtor 'I                                                                                                       Case number (if known)
                    First Name       Middle Name       Last Name



 Part 2:        Your NONPRIORITY Unsecured Claims — Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                            Total claim


4.25
       GS HOLCOLMB BRIDGE DBA AVANA WOODS                                               Last 4 digits of account number UNKNOWN                                    $   1351.14
       Nonpriority Creditor's Name

       8520 SOUTH HOLCOMB BRIDGE WAY
                                                                                        When was the debt incurred?                  2019
       Number            Street
                                                                                        As of the date you file, the claim is: Check all that apply.
       ALPHARETTA                                   GA              30022
       City                                         State          ZIP Code              O Contingent
                                                                                         •       Unliquidated
       Who incurred the debt? Check one.                                                 O Disputed
       O Debtor 1 only
       O Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only                                                      O Student loans
       0 At least one of the debtors and another                                         O Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
       O Check if this claim is for a community debt
                                                                                         O Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                   0       Other. Specify    JUDGMENT
       O No
       0      Yes


4.26
       ISHAKON PROPERTIES, LLC                                                           Last 4 digits of account number             UNKNOWN                       $   1500.00
       Nonpnonty Creditor's Name

        3162 BAYONET COURT
                                                                                        When was the debt incurred?                      2018
       Number             Street
                                                                                         As of the date you file, the claim is: Check all that apply.
        MARIETTA                                     GA             30068
       City                                         State          ZIP Code              LI      Contingent
                                                                                         •       Unliquidated
       Who incurred the debt? Check one.                                                 O Disputed
       O Debtor 1 only
       O Debtor 2 only                                                                   Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only                                                      O Student loans
       0 At least one of the debtors and another                                         O Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
       O Check if this claim is for a community debt
                                                                                         LI Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                   •       Other. Specify    JUDGMENT
       •      No
       O Yes


                                                                                                                                                                   $ 4200.00
           THERESA HENRY                                                                 Last 4 digits of account number                 UNKNOWN
       Nonpnonty Creditor's Name

           3635 WOODLAND PARK AVENUE NORTH
                                                                                         When was the debt incurred?                     2019
       Number             Street
                                                                                         As of the date you file, the claim is: Check all that apply.
           SEATTLE                                   WA              98103

       City                                         State          ZIP Code              0       Contingent
                                                                                         LI      Unliquidated
       Who incurred the debt? Check one.                                                 0       Disputed
       VI Debtor 1 only
       O Debtor 2 only                                                                   Type of NONPRIORITY unsecured claim:
        O Debtor 1 and Debtor 2 only                                                         O Student loans
        O At least one of the debtors and another                                        LI    Obligations arising out of a separation agreement or divorce that
                                                                                               you did not report as priority claims
        O Check if this claim is for a community debt
                                                                                             O Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                       0   Other. Specify    PERSONAL LOAN
       O No
       O Yes




Official Form 106E/F                                        Schedule EIF:     Creditors Who Have Unsecured Claims                                             page 4
                Case 20-71155-bem                        Doc 1         Filed 10/27/20 Entered 10/27/20 14:39:25                                    Desc
                                                                     Petition Page 44 of 67
                   CHRISTINA                           BRICKHOU SE
Debtor 1                                                                                             Case number of knowm
                   First Name        Middle Name       Last Name



 Part 2:        Your NONPRIORITY Unsecured Claims — Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                   Total claim


4.28
       STRAYER UNIVERSITY                                                           Last 4 digits of account number UNKNOWN                               $   2640.90
       Nonpriority Creditor's Name

       2303 DULLES STATION BOULEVARD
                                                                                    When was the debt incurred?          2019
       Number           Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       HERNDON                                      VA              20171
       City                                         State          ZIP Code         O Contingent
                                                                                    O Unliquidated
       Who incurred the debt? Check one.                                            O Disputed
       • Debtor 1 only
       O Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only                                                 O Student loans
       O At least one of the debtors and another                                    O Obligations arising out of a separation agreement or divorce that
                                                                                      you did not report as priority claims
       O Check if this claim is for a community debt
                                                                                    O Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              ca Other. Specify    SCHOOL DEBT
       O No
       0 Yes

4.29
       ASHFORD UNIVERSITY                                                           Last 4 digits of account number      UNKNOWN                          $900.00
       Nonpriority Creditor's Name

        8620 SPECTRUM CENTER BOULEVARD
                                                                                    When was the debt incurred?             2017
       Number            Street
                                                                                    As of the date you file, the claim is: Check all that apply.
        SAN DIEGO                                    CA             92123
       City                                         State          ZIP Code         O Contingent
                                                                                    O Unliquidated
       Who incurred the debt? Check one.                                            O Disputed
       O Debtor 1 only
       CI     Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only                                                 O Student loans
       O At least one of the debtors and another                                    O Obligations arising out of a separation agreement or divorce that
                                                                                      you did not report as priority claims
       O Check if this claim is for a community debt
                                                                                    O Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              O Other. Specify     SCHOOL DEBT
       O No
       O Yes


                                                                                                                            6246
                                                                                                                                                          $ 600.00
        PROGRESSIVE FINANCING                                                       Last 4 digits of account number
       Nonpriority Creditor's Name

        256 W DATA DRIVE
                                                                                    When was the debt incurred?             7/1/15
       Number            Street
                                                                                    As of the date you file, the claim is: Check all that apply.
        DRAPER                                       UT              84020

       City                                         State          ZIP Code         O Contingent
                                                                                    O Unliquidated
       Who incurred the debt? Check one.                                            O Disputed
       O Debtor 1 only
       O Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only                                                 O Student loans
       LI At least one of the debtors and another                                   O Obligations arising out of a separation agreement or divorce that
                                                                                      you did not report as priority claims
       O Check if this claim is for a community debt
                                                                                    O Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              •   Other. Specify   RENTAL
       O No
       0 Yes



Official Form 106E/F                                        Schedule ElF: Creditors Who Have Unsecured Claims                                        page 4
           Case 20-71155-bem                       Doc 1        Filed 10/27/20 Entered 10/27/20 14:39:25                      Desc
                                                              Petition Page 45 of 67
               CHRISTINA                          BRICKHOUSE
Debtor 1                                                                                    Case number (if known)
               First Name     Wide Name           Last Name




Part 4:    Add the Amounts for Each Type of Unsecured Claim


6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
   Add the amounts for each type of unsecured claim.




                                                                                       Total claim


                6a. Domestic support obligations                                6a.                            0.00
Total claims
from Part 1
                6b. Taxes and certain other debts you owe the
                    government                                                  6b.                            0.00

                6c.Claims for death or personal injury while you were
                   intoxicated                                                  6c.                            0.00
                6d. Other. Add all other priority unsecured claims.
                    Write that amount here.                                     6d. 4.. s                      0.00


                6e. Total. Add lines 6a through 6d.                             6e.
                                                                                                               0.00


                                                                                       Total claim

                 6f. Student loans                                              6f.                     29189.00
Total claims
from Part 2
                 6g. Obligations arising out of a separation agreement
                     or divorce that you did not report as priority
                     claims                                                     6g.     $                       0.00
                 6h. Debts to pension or profit-sharing plans, and other
                     similar debts                                              6h.                             0.00

                 6i. Other. Add all other nonpriority unsecured claims.
                     Write that amount here.                                    6i.   + $               31471.04


                 6j. Total. Add lines 6f through 6i.                            6j.
                                                                                                        60660.04




Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                           page 14
               Case 20-71155-bem                        Doc 1      Filed 10/27/20 Entered 10/27/20 14:39:25                                 Desc
                                                                 Petition Page 46 of 67


 Fill in this information to identify your case:


 Debtor              CHRISTINA                                        BRICKHOUSE
                     First Name                Middle Name            Last Name

 Debtor 2
 (Spouse If fling)   First Name                Middle Name            Last Name

                                           NORTHERN DISTRICT OF GEORGIA
 United States Bankruptcy Court for the:

 Case number
  (If known)                                                                                                                           1:1 Check if this is an
                                                                                                                                           amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
      LI   No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule NB: Property (Official Form 106A/B).

 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
    example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
    unexpired leases.



      Person or company with whom you have the contract or lease                              State what the contract or lease is for


2.1

       APPLIANCE WAREHOUSE
      Name
       3201 WEST ROYAL LANE
      Number            Street
       IRVING                         TX              75063
      City                                 State      ZIP Code

2.2


      Name


      Number            Street


      City                                 State      ZIP Code

2.3


      Name

      Number            Street


      City                                 State      ZIP Code


2.4

      Name


      Number            Street


      City                                 State      ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                            page 1
                    Case 20-71155-bem                           Doc 1              Filed 10/27/20 Entered 10/27/20 14:39:25                                Desc
                                                                                 Petition Page 47 of 67


 Fill in this information to identify your case:

 Debtor 1
                       CHRISTINA                                                      BRICKHOUSE
                       First Name                      Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing) First Name                        Middle Name                    Last Name

                                                 NORTHERN DISTRICT OF GEORGIA
 United States Bankruptcy Court for the:


 Case number
 (If known)
                                                                                                                                                        0 Check if this is an
                                                                                                                                                          amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                             12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
       LI No
       0     Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
    Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
       21 No. Go to line 3.
       0 Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
             LI No
             0      Yes. In which community state or territory did you live?                                    Fill in the name and current address of that person.



                    Name of your spouse, former spouse, or legal equivalent



                    Number            Street



                     City                                            State                        ZIP Code


 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
     shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
     Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
     Schedule E/F, or Schedule G to fill out Column 2.

           Column 1: Your codebtor                                                                                   Column 2: The creditor to whom you owe the debt

                                                                                                                      Check all schedules that apply:

 3.1        KAMEENA DAWKINS
            Name
                                                                                                                       CI   Schedule D, line

            3105 WEST RIVERSIDE DRIVE                                                                                  if Schedule E/F, line     4.14
            Number           Street                                                                                    0    Schedule G, line
             BURBANK                                                     CA                       91505
            City                                                        State                      ZIP Code

 3.2
            THERESA HENRY                                                                                             1-41 Schedule D, line 1
            Name

            3635 WOODLAND PARK AVENUE NORTH                                                                            0    Schedule E/F, line
            Number           Street                                                                                    0    Schedule G, line
            SEATTLE                                                      WA                       98103
            City                                                        State                      ZIP Code

 3.3
                                                                                                                       O Schedule D, line
            Name
                                                                                                                       O Schedule E/F, line
            Number           Street                                                                                    O Schedule G, line

            City.                                                        State                      ZIP Code



                                                                                                                                                                 page 1
Official Form 106H                                                                 Schedule H: Your Codebtors
                Case 20-71155-bem                     Doc 1     Filed 10/27/20 Entered 10/27/20 14:39:25                                  Desc
                                                              Petition Page 48 of 67


 Fill in this information to identify your case:


 Debtor 1              CHRISTINA                                   BRICKHOUSE
                       First Name            Middle Name           Last Name

 Debtor 2
 (Spouse, if filing)   First Name            Middle Name           Last Name

                                           NORTHERN DISTRICT OF GEORGIA
 United States Bankruptcy Court for the:

 Case number                                                                                           Check if this is:
 Of known)
                                                                                                       U An amended filing
                                                                                                       LI A supplement showing postpetition chapter 13
                                                                                                          income as of the following date:
Official Form 1061                                                                                           MM / DD/ YYYY

Schedule I: Your Income                                                                                                                              12115

Be as complete and accurate as possible. If two married people are filing together (Debtorl and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:               Describe Employment


1. Fill in your employment
   information.                                                          Debtor1                                       Debtor 2 or non-filing spouse

    If you have more than one job,
    attach a separate page with
    information about additional            Employment status                Employed                                  Rf Employed
    employers.                                                         ki Not employed                                 LI Not employed
    Include part-time, seasonal, or
    self-employed work.
                                            Occupation                                                                FREE LANCE GRAPHIC DESIGN
    Occupation may include student
    or homemaker, if it applies.
                                            Employer's name                                                          SELF-EMPLOYED

                                            Employer's address
                                                                      Number     Street                              Number   Street




                                                                      City                State   ZIP Code           City                 State   ZIP Code

                                            How long employed there?                                                   8 MONTHS


 Part 2:               Give Details About Monthly Income

    Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.
    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
    below. If you need more space, attach a separate sheet to this form.

                                                                                                  For Debtor1         For Debtor 2 or
                                                                                                                      non-filing spouse
  2. List monthly gross wages, salary, and commissions (before all payroll
     deductions). If not paid monthly, calculate what the monthly wage would be.          2.
                                                                                                             0.00                0.00

  3. Estimate and list monthly overtime pay.                                              3. + $             0.00    +$          0.00


  4. Calculate gross income. Add line 2 + line 3.                                         4.                 0.00                0.00



Official Form 1061                                               Schedule I: Your Income                                                          page 1
              Case 20-71155-bem                                Doc 1          Filed 10/27/20 Entered 10/27/20 14:39:25                                                   Desc
                                                                            Petition Page 49 of 67

                CHRISTINA                                     BRICKHOUSE
Debtor 1                                                                                                                    Case number Of known)
                 First Name        Middle Name               Last Name



                                                                                                                        For Debtor 1                For Debtor 2 or
                                                                                                                                                    non-filing spouse

   Copy line 4 here                                                                                       4 4.           $            0.00                      0.00

5. Indicate whether you have the payroll deductions below:

    5a. Tax, Medicare, and Social Security deductions                                                          5a.      $               0.00          $         0.00
     5b. Mandatory contributions for retirement plans                                                          5b.      $               0.00          $         0.00
    Sc. Voluntary contributions for retirement plans                                                           5c,      $               0.00          $         0.00
     5d. Required repayments of retirement fund loans                                                          5d.      $               0.00          $         0.00
    5e. Insurance                                                                                              5e.      $               0.00          $         0.00
     5f. Domestic support obligations                                                                          5f.      $               0.00          $         0.00
    5g. Union dues                                                                                             5g.      $              0.00           $         0.00
     5h. Other deductions. Specify:                                                                            5h. + $                  0.00        + $         0.00

 6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e + 5f+ 5g + 5h. 6.                                      $             0.00            $         0.00
 7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                         7.      $             0.00            $         0.00

 8. List all other income regularly received:
     8a. Net income from rental property and from operating a business,                                         8a.     $            0.00                 $   1800.00
         profession, or farm
           Attach a statement for each property and business showing gross receipts, ordinary and
           necessary business expenses, and the total monthly net income.


     8b. Interest and dividends                                                                                                       0.00                       0.00
     Sc. Family support payments that you, a non-filing spouse, or a dependent                                                        0.00                       0.00
         regularly receive
           Include alimony, spousal support, child support, maintenance, divorce settlement, and
           property settlement.

     8d. Unemployment compensation                                                                                                    0.00                       0.00
     8e.Social Security                                                                                                           783.00                         0.00
     8f. Other government assistance that you regularly receive
           Include cash assistance and the value (if known) of any non-cash assistance that you
           receive, such as food stamps or housing subsidies.
           Specify (Debtor 1):                   Specify (Debtor 2 or Non-Filing Spouse):

           SNAP
                                                                                                                                   768.00                        0.00

     8g.Pension or retirement income                                                                                                  0.00                       0.00
     8h.Other monthly income.
           Specify (Debtor 1)                    Specify (Debtor 2 or Non-Filing Spouse):


                                                                                                                                       0.00                      0.00

 9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                                $       1551.00                      1800.00

1o.Calculate monthly income. Add line 7 + line 9.                                                                        $       1551.00               $      1800.00        $      3351.00
   Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

11.State all other regular contributions to the expenses that you list in Schedule J.
   Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other friends or
   relatives. Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

    Specify:                                                                                                                                                           11.   $            0.00
 12.Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.                                                               3351.00
                                                                                                                                                                       12.
    Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies
                                                                                                                                                                             Combined
 13.Do you expect an increase or decrease within the year after you file this form?                                                                                          monthly income
     123 No.
         Yes. Explain:


Official Form 1061                                                                Schedule I: Your Income                                                                        page 2
                Case 20-71155-bem                       Doc 1     Filed 10/27/20 Entered 10/27/20 14:39:25                                  Desc
                                                                Petition Page 50 of 67



  Fill in this information to identify your case:

  Debtor 1              CHRISTINA                                       BRICKHOUSE
                        First Name             Middle Name              Last Name                       Check if this is:
  Debtor 2
  (Spouse, if filing)   First Name             Middle Name              Last Name
                                                                                                        CI An amended filing
                                                                                                        0 A supplement showing postpetition chapter 13
                                            NORTHERN DISTRICT OF GEORGIA
  United States Bankruptcy Court for the:                                                                 expenses as of the following date:
  Case number                                                                                               MM / DD/ YYYY
  (If known)



 Official Form 106J
 Schedule J: Your Expenses                                                                                                                              12/15

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

 Part 1:                Describe Your Household

1. Is this a joint case?

   if No. Go to line 2.
   El Yes. Does Debtor 2 live in a separate household?

                El No
                El Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents?                   U No                                    Dependent's relationship to              Dependent's    Does dependent live
   Do not list Debtor 1 and                  af Yes. Fill out this information for   Debtor 'I or Debtor 2                    age            with you?
   Debtor 2.                                     each dependent
                                                                                                                                             • No
   Do not state the dependents'                                                      CHILD                                    12 MONTHS
   names.                                                                                                                                    21 Yes

                                                                                                                              4                   No
                                                                                     CHILD
                                                                                                                                             •    Yes

                                                                                                                              4              • No
                                                                                     CHILD
                                                                                                                                             Ri Yes

                                                                                                                              5              •    No
                                                                                     CHILD
                                                                                                                                             •    Yes
                                                                                                                                             El No
                                                                                                                                             El Yes

3. Do your expenses include
                                                 No
   expenses of people other than
   yourself and your dependents?                 Yes

Part 2:          Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule!: Your Income (Official Form 1061.)                                             Your expenses

  4. The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                                 1348.00
     any rent for the ground or lot.                                                                                    4.

     If not included in line 4:
      4a. Real estate taxes                                                                                             4a.                         0.00
      4b. Property, homeowner's, or renter's insurance                                                                  4b.                         0.00
      4c. Home maintenance, repair, and upkeep expenses                                                                 4c.                         0.00
      4d. Homeowner's association or condominium dues                                                                   4d.                         0.00

Official Form 106J                                              Schedule J: Your Expenses                                                           page 1
              Case 20-71155-bem                   Doc 1        Filed 10/27/20 Entered 10/27/20 14:39:25                           Desc
                                                             Petition Page 51 of 67


                 CHRISTINA                        BRICKHOUSE
 Debtor 1                                                                                Case number (dm.)
                 First Name     Middle Name      Last Name




                                                                                                                       Your expenses

                                                                                                                                         0.00
 5. Additional mortgage payments for your residence, such as home equity loans                               5.

 6. Utilities:
      6a.   Electricity, heat, natural gas                                                                   6a.       $                80.00
      6h. Water, sewer, garbage Collection                                                                   6b.       $               110.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.       $               275.00
      6d. Other. Specify:     INTERNET                                                                       6d.       $                80.00
 7. Food and housekeeping supplies                                                                           7.        $               150.00
 8. Childcare and children's education costs                                                                 8.        $               447.00
 9. Clothing, laundry, and dry cleaning                                                                      9.        $               150.00
10. Personal care products and services                                                                      10.       $               275.00
it    Medical and dental expenses                                                                            11.       $                gn no
12. Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                                       650.00
    Do not include car payments.                                                                             12.

is. Entertainment, clubs, recreation, newspapers, magazines, and books                                       13.       $                 0.00
14. Charitable contributions and religious donations                                                         14.       $               100.00
15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

      15a. Life insurance                                                                                    15a.      $                 0.00
      15b. Health insurance                                                                                  15b.      $                 0.00
      15c. Vehicle insurance                                                                                 15c.      $               275.00
      15d. Other insurance. Specify:                                                                         15d.      $                 0.00

16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                               16.                         0.00

17. Installment or lease payments:

      17a. Car payments for Vehicle 1                                                                        17a                       315.53
      17b. Car payments for Vehicle 2                                                                        17b.

      17c. Other. Specify:                                                                                   17c.                        0.00
      17d. Other. Specify:                                                                                   17d.                        0.00

18. Your payments of alimony, maintenance, and support that you did not report as deducted from
    your pay on line 5, Schedule!, Your Income (Official Form 1061).                                          18                         0.00
                                                                                                                   '   $

19. Other payments you make to support others who do not live with you.
      Specify:                                                                                                19.      $                 0.00

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

      20a. Mortgages on other property                                                                       20a.                        0.00

      20b. Real estate taxes                                                                                 20b.      $                 0.00
      20c. Property, homeowner's, or renter's insurance                                                      20c.      $                 0.00
      20d. Maintenance, repair, and upkeep expenses                                                          20d.      $                 0.00
      20e. Homeowner's association or condominium dues                                                       20e.                        0.00


Official Form 106J                                           Schedule J: Your Expenses                                                   page 2
               Case 20-71155-bem                      Doc 1     Filed 10/27/20 Entered 10/27/20 14:39:25                            Desc
                                                              Petition Page 52 of 67


                 CHRISTINA                        BRICKHOUSE
 Debtor 1                                                                                       Case number (if known)
                 First Name    Maldle Name        Lest Name




21. Other. Specify:                                                                                                      21.   +$       0.00


22.    Calculate your monthly expenses.

       22a. Add lines 4 through 21.                                                                                  22a.            4345.53
       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                          22b.               0.00
       22c. Add line 22a and 22b. The result is your monthly expenses.                                               22c.            4345.53


23. Calculate your monthly net income.
                                                                                                                                     3351.00
      23a.   Copy line 12 (your combined monthly income) from Schedule I.                                            23a.

      23b.   Copy your monthly expenses from line 22c above.                                                         23b.       $    4345.53

      23c.   Subtract your monthly expenses from your monthly income.
                                                                                                                                     -994.53
             The result is your monthly net income.                                                                  23c.




24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      21 No.
      D Yes.       Explain here:




Official Form 106J                                            Schedule J: Your Expenses                                                 page 3
                  Case 20-71155-bem                       Doc 1     Filed 10/27/20 Entered 10/27/20 14:39:25                               Desc
                                                                  Petition Page 53 of 67


Fill in this information to identify your case:

Debtor           CHRISTINA                                             BRICKHOUSE
                   First Name               Middle Name                Lae Name

Debtor 2
(Spouse, if filing) Fire Name               Middle Name                Last Name


United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA
Case number                                                                                                                               CI   Check if this is an
 (If known)                                                                                                                                    amended filing



  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                          12/15

  If you are an individual filing under chapter 7, you must fill out this form if:
  •   creditors have claims secured by your property, or
  • you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

    Part 1:         List Your Creditors Who Have Secured Claims

    1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
       information below.

           Identify the creditor and the property that is collateral                What do you intend to do with the property that   Did you claim the property
                                                                                    secures a debt?                                   as exempt on Schedule C?

          Creditor's
                          CARMAX AUTO FINANCE
                                                                                   0 Surrender the property.                          0 No
          name:
                                                                                   0 Retain the property and redeem it.                  Yes
         Description of VEHICLE GOOD CONDITION
         property                                                                  0 Retain the property and enter into a
         securing debt:                                                                Reaffirmation Agreement.
                                                                                   RI Retain the property and [explain]:
                                                                                       CONTINUE MAKING PAYMENTS

         Creditor's                                                                CI Surrender the property.                         El No
         name:
                                                                                   0 Retain the property and redeem it.               0 Yes
         Description of
                                                                                       Retain the property and enter into a
         property
         securing debt:                                                                Reaffirmation Agreement.
                                                                                   CI Retain the property and [explain]:

          Creditor's                                                                0 Surrender the property.                         El No
          name:
                                                                                    0 Retain the property and redeem it.              0 Yes
         Description of
         property
                                                                                    0 Retain the property and enter into a
         securing debt:                                                                Reaffirmation Agreement.
                                                                                    0 Retain the property and [explain]:

          Creditor's                                                                0 Surrender the property.                         El No
          name:
                                                                                    0 Retain the property and redeem it.              0 Yes
          Description of
                                                                                    El Retain the property and enter into a
          property
          securing debt:                                                               Reaffirmation Agreement.
                                                                                    El Retain the property and [explain]:



   Official Form 108                          Statement of Intention for Individuals Filing Under Chapter 7                                    page 1
             Case 20-71155-bem                      Doc 1        Filed 10/27/20 Entered 10/27/20 14:39:25                            Desc
                                                               Petition Page 54 of 67

               CHRISTINA                          BRICKHOUSE
Debtor 1                                                                                      Case number (If known)
               First Name          Middle Name     Last Name




  Part 2:       List Your Unexpired Personal Property Leases

  For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
  fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
  ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

       Describe your unexpired personal property leases                                                                Will the lease be assumed?

      Lessor's name:                                                                                                   Li No
                                                                                                                       LI Yes
      Description of leased
      property:


      Lessor's name:                                                                                                   Li No
                                                                                                                       Li Yes
      Description of leased
      property:


      Lessor's name:                                                                                                     No

      Description of leased                                                                                            Li Yes
      property:


      Lessor's name:                                                                                                   LI No
                                                                                                                       Li Yes
      Description of leased
      property:


      Lessor's name:                                                                                                   Li No
                                                                                                                       Li Yes
      Description of leased
      property:


      Lessor's name:                                                                                                   El No
                                                                                                                       Li Yes
      Description of leased
      property:


      Lessor's name:                                                                                                   Li No
                                                                                                                       Li Yes
      Description of leased
      property:




  Part 3:       Sign Below



     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     personal property that is subject to an unexpired lease.




      Signature of Debtor 1                                         Signature of Debtor 2


      Date   10/27/2020                                             Date
             MM / DD    /   YYYY                                           MM/ DD/    YYYY




Official Form 108                                Statement of Intention for Individuals Filing Under Chapter 7                         page 2
               Case 20-71155-bem                       Doc 1     Filed 10/27/20 Entered 10/27/20 14:39:25                                 Desc
                                                               Petition Page 55 of 67



 Fill in this information to identify your case:

 Debtor             CHRISTINA                                       BRICKHOUSE
                    First Name               Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name               Middle Name           Last Name

                                           NORTHERN DISTRICT OF GEORGIA
 United States Bankruptcy Court for the:

 Case number                                                                                                                           lj Check if this is an
                     (If known)                                                                                                           amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


Part 1:        Summarize Your Assets


                                                                                                                                   Your assets
                                                                                                                                   Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                           0
   la. Copy line 55, Total real estate, from Schedule A/B


    1b. Copy line 62, Total personal property, from Schedule A/B                                                                                 1055.00

    lc. Copy line 63, Total of all property on Schedule A/B                                                                                       1055.00


Part 2:        Summarize Your Liabilities



                                                                                                                                    Your liabilities
                                                                                                                                    Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060)
                                                                                                                                                 10569.00
    2a.   Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                        0.00
    3a.Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F

    3b.Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F
                                                                                                                                   + $           60660.04


                                                                                                          Your total liabilities                 71229.04


                Summarize Your Income and Expenses


4. Schedule I: Your Income (Official Form 1061)
                                                                                                                                                  3351.00
    Copy your combined monthly income from line 12 of Schedule I

5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J                                                                                        4345.53




Official Form 106Sum                         Summary of Your Assets and Liabilities and Certain Statistical Information                                page 1
                  Case 20-71155-bem                  Doc 1        Filed 10/27/20 Entered 10/27/20 14:39:25                             Desc
                                                                Petition Page 56 of 67


                   CHRISTINA                        BRICKHOUSE
  Debtor 1                                                                                        Case number (if known)
                   First Name   Middle Name         Last Name




                  Answer These Questions for Administrative and Statistical Records

   6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

        lj No.
        IR1 Yes


   7. What kind of debt do you have?

             Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
             family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

             Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
             this form to the court with your other schedules.



   a From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
     Form 122A-1 Line 11; OR, Form 1228 Line 11; OR, Form 122C-1 Line 14.                                                                  2551.33




   9.   Copy the following special categories of claims from Part 4, line 6 of Schedule ELF:


                                                                                                           Total claim


         From Part 4 on Schedule ELF, copy the following:


        9a.Domestic support obligations (Copy line 6a.)                                                                        0.00


        9b.Taxes and certain other debts you owe the government. (Copy line 6b.)                                               0.00


        9c.Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                     0.00


        9d.Student loans. (Copy line 6f.)                                                                                  29189.00

        9e. Obligations arising out of a separation agreement or divorce that you did not report as                            0.00
            priority claims. (Copy line 6g.)

        9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)          +$                     0.00


        9g.Total. Add lines 9a through 9f.                                                                                 29189.00




Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information                                             page 2
                   Case 20-71155-bem                         Doc 1     Filed 10/27/20 Entered 10/27/20 14:39:25                                           Desc
                                                                     Petition Page 57 of 67


Fill in this information to identify your case:

Debtor 1           CHRISTINA                                           BRICKHOUSE
                   First Name                 Middle Name              Last Name

Debtor 2
(Spouse, if filing) First Name                 Middle Name             Last Name

                                            NORTHERN DISTRICT OF GEORGIA
United States Bankruptcy Court for the:
Case number
(If known)

                                                                                                                                                     Li Check if this is an
                                                                                                                                                        amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                              12/15

  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                    Sign Below



       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

             No
       1:1 Yes. Name of person                                                                  . Attach Bankruptcy Petition Preparers Notice, Declaration, and
                                                                                                   Signature (Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.




         Signature of Debtor 1                                             Signature of Debtor 2


         Date     10/27/2020                                               Date
                 MM /    DD      /   YYYY                                          MM / DD /   YYYY




  Official Form 106Dec                                         Declaration About an Individual Debtor's Schedules
              Case 20-71155-bem                        Doc 1     Filed 10/27/20 Entered 10/27/20 14:39:25                                             Desc
                                                               Petition Page 58 of 67

 Fill in this information to identify your case:                                                              Check one box only as directed in this form and in
                                                                                                              Form 122A-1Supp:
 Debtor 1          CHRISTINA                                          BRICKHOUSE
                    First Name                Middle Name             Last Name
                                                                                                              10 1. There is no presumption of abuse.
 Debtor 2
 (Spouse, if filing) First Name               Middle Name             Last Name                               O 2. The calculation to determine if a presumption of
                                           NORTHERN DISTRICT OF GEORGIA                                            abuse applies will be made under Chapter 7
 United States Bankruptcy Court for the:                                                                           Means Test Calculation (Official Form 122A-2).
                                                                                  (State)

 Case number                                                                                                  O 3. The Means Test does not apply now because of
 (If known)
                                                                                                                   qualified military service but it could apply later.



                                                                                                              •    Check if this is an amended filing



Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    04/20

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

   Part 1:         Calculate Your Current Monthly Income

   1. What is your marital and filing status? Check one only.
        O Not married. Fill out Column A, lines 2-11.
        O Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

        O Married and your spouse is NOT filing with you. You and your spouse are:
                     Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
              U      Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                     under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                     spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

        Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
        bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
        August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
        Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
        income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                                  Column A           Column B
                                                                                                                  Debtor 1           Debtor 2 or
                                                                                                                                     non-filing spouse
   2. Your gross wages, salary, tips, bonuses, overtime, and commissions
      (before all payroll deductions).
                                                                                                                         0.00                  0.00
   3. Alimony and maintenance payments. Do not include payments from a spouse if
                                                                                                                         0.00                  0.00
      Column B is filled in.
   4. All amounts from any source which are regularly paid for household expenses
      of you or your dependents, including child support. Include regular contributions
      from an unmarried partner, members of your household, your dependents, parents,
      and roommates. Include regular contributions from a spouse only if Column B is not
      filled in. Do not include payments you listed on line 3.                                                    $      0.00         $        0.00
    5. Net income from operating a business, profession,
                                                                      Debtor 1         Debtor 2
       or farm
       Gross receipts (before all deductions)                           $ 0.00          $ 1983.33
        Ordinary and necessary operating expenses                                    - $ 200.00
                                                                                        $              Copy
        Net monthly income from a business, profession, or farm         $ 0.00               1783.33
                                                                                                       here4             0.00         $ 1783.33
    6. Net income from rental and other real property                 Debt5r.60 7           16,..66
       Gross receipts (before all deductions)                          s
        Ordinary and necessary operating expenses                    -           $0.00
                                                                                                       Copy
         Net monthly income from rental or other real property          $0.00           $ 0.00                           0.00         $        0.00
   7. Interest, dividends, and royalties                                                                                 0.00         $        0.00


 Official Form 122A-1                            Chapter 7 Statement of Your Current Monthly Income                                                          page 1
              Case 20-71155-bem                    Doc 1        Filed 10/27/20 Entered 10/27/20 14:39:25                                       Desc
                                                              Petition Page 59 of 67



                CHRISTINA                        BRICKHOUSE
Debtor 1                                                                                        Case number (if known)
                First Name    Middle Name         Last Name



                                                                                                    Column A                 Column B
                                                                                                    Debtor 1                 Debtor 2 or
                                                                                                                             non-filing spouse
   8. Unemployment compensation                                                                                0.00            $        0.00
      Do not enter the amount if you contend that the amount received was a benefit
      under the Social Security Act. Instead, list it here:
            For you                                                           522.00
            For your spouse                                                      0.00
   9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act. Also, except as stated in the next sentence, do
      not include any compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If you received any retired
      pay paid under chapter 61 of title 10, then include that pay only to the extent that it
      does not exceed the amount of retired pay to which you would otherwise be entitled if
      retired under any provision of title 10 other than chapter 61 of that title.                             0.00                     0.00
   10.Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act; payments made
      under the Federal law relating to the national emergency declared by the President
      under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the
      coronavirus disease 2019 (COVID-19); payments received as a victim of a war crime, a
      crime against humanity, or international or domestic terrorism; or compensation,
      pension, pay, annuity, or allowance paid by the United States Government in connection
      with a disability, combat-related injury or disability, or death of a member of the
      uniformed services. If necessary, list other sources on a separate page and put the total
      below.
           SNAP                                                                                       $    768.00                       0.00


           Total amounts from separate pages, if any.                                              +$                        +$

   11. Calculate your total current monthly income. Add lines 2 through 10 for each
       column. Then add the total for Column A to the total for Column B.                             $    768.00              $   1783.33           $    2551.33
                                                                                                                                                     Total current
                                                                                                                                                     monthly income

                 Determine Whether the Means Test Applies to You

   12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11.                                                         Copy line 11 here+      $       2551.33
                Multiply by 12 (the number of months in a year).                                                                                 x 12
       12b. The result is your annual income for this part of the form.                                                                 12b.     $ 30615.96

   13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                         GA

       Fill in the number of people in your household.              6

       Fill in the median family income for your state and size of household.                                                           13.      $       105317.00
       To find a list of applicable median income amounts, go online using the link specified in the separate
       instructions for this form. This list may also be available at the bankruptcy clerk's office.

   14.How do the lines compare?

       14a. 0      Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                   Go to Part 3. Do NOT fill out or file Official Form 122A-2.


       14b. D      Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 1224-2.
                   Go to Part 3 and fill out Form 122A-2.




Official Form 122A-1                          Chapter 7 Statement of Your Current Monthly Income                                                      page 2
           Case 20-71155-bem                      Doc 1        Filed 10/27/20 Entered 10/27/20 14:39:25                                Desc
                                                             Petition Page 60 of 67



            CHRISTINA                           BRICKHOUSE
Debtor 1                                                                                       Case number (if known)
            First Name      Middle Name         Last Name



              Sign Below

             By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.




                  Signature of Debtor 1                                                       Signature of Debtor 2

                 Datel 0/27/2020                                                              Date
                     MM/DD / YYYY                                                                    MM/DO       / YYYY

                  If you checked line 14a, do NOT fill out or file Form 122A-2.

                  If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                        Chapter 7 Statement of Your Current Monthly Income                                                page 3
 Case 20-71155-bem      Doc 1     Filed 10/27/20 Entered 10/27/20 14:39:25      Desc
                                Petition Page 61 of 67




                   NORTHERN DISTRICT OF GEORGIA
               IN THE UNITED STATES BANKRUPTCY COURT FOR THE




IN RE:

                                              Case No.
CHRISTINA BRICKHOUSE
             Debtor.                          Chapter 7


                            VERIFICATION OF MATRIX


The above named debtor hereby verifies that the attached List of Creditors is true
and correct to the best of his/her/their knowledge.

         10/27/2020
Date:
                                           Debtor Signature
      Case 20-71155-bem    Doc 1     Filed 10/27/20 Entered 10/27/20 14:39:25   Desc
                                   Petition Page 62 of 67




APPLIANCE WAREHOUSE
3201 WEST ROYAL LANE
100
IRVING, TX 75063




ASHFORD UNIVERSITY
8620 SPECTRUM CENTER BOULEVARD
SAN DIEGO, CA 92123




CARMAX AUTO FINANCE
12800 TUCKAHOE CREEK PKW
RICHMOND, VA 23238




CONVERGENT OUTSOURCING
800 SW 39TH ST
RENTON, WA 98057




FEDLOAN SERVICING
P.O. BOX 530210
ATLANTA, GA 30353-0210




FRANKLIN COLLECTION SV
105 SOUTH FRONT STREET
TUPELO, MS 38804
    Case 20-71155-bem       Doc 1     Filed 10/27/20 Entered 10/27/20 14:39:25   Desc
                                    Petition Page 63 of 67




GEORGIA DEPT OF REVENUE
1800 CENTURY BOULEVARD NORTHEAST
ATLANTA, GA 30345




GRAND CANYON UNIVERSIT
3300 W CAMELBACK RD
PHOENIX, AZ 85017




GS HOLCOLMB BRIDGE DBA AVANA WOODS
8520 SOUTH HOLCOMB BRIDGE WAY
ALPHARETTA, GA 30022




I.C. SYSTEM, INC
PO BOX 64378
SAINT PAUL, MN 55164




ISHAKON PROPERTIES, LLC
3162 BAYONET COURT
MARIETTA, GA 30068




KAMEENA DAWKINS
3105 WEST RIVERSIDE DRIVE
BURBANK, CA 91505
    Case 20-71155-bem     Doc 1     Filed 10/27/20 Entered 10/27/20 14:39:25   Desc
                                  Petition Page 64 of 67




LVNV FUNDING LLC
PO BOX 740281
HOUSTON, TX 77274




MEDICAL PAYMENT DATA
1801 WEST OLYMPIC BOULEVARD
LOS ANGELES, CA 91199




NAVY FEDERAL CR UNION
PO BOX 3700
MERRIFIELD, VA 22119




PORTFOLIO RECOVERY ASSOCIATES, LLC
120 CORPORATE BLVD
NORFOLK, VA 23502




PROGRESSIVE FINANCING
256 W DATA DRIVE
DRAPER, UT 84020




STRAYER UNIVERSITY
2303 DULLES STATION BOULEVARD
HERNDON, VA 20171
    Case 20-71155-bem   Doc 1     Filed 10/27/20 Entered 10/27/20 14:39:25   Desc
                                Petition Page 65 of 67




SYNCB/OLD NAVY
PO BOX 965005
ORLANDO, FL 32896




THERESA HENRY
3635 WOODLAND PARK AVENUE NORTH
SEATTLE, WA 98103
   Case 20-71155-bem       Doc 1     Filed 10/27/20 Entered 10/27/20 14:39:25   Desc
                                   Petition Page 66 of 67



U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT #01263133 (0J) OF 10/27/2020


ITEM     CODE   CASE          QUANTITY                         AMOUNT   BY

   1     7IN    20-71155              1                        $ 0.00   Currency
                Judge - unknown at time of receipt
                Debtor - CHRISTINA BRICKHOUSE


TOTAL:                                                         $ 0.00


FROM: Christina Brickhouse
      402 Ashley Court
      Alpharetta, GA 30022




                                      Page 1 of 1
                  Case 20-71155-bem                   Doc 1       Filed 10/27/20 Entered 10/27/20 14:39:25                                 Desc
                                                                Petition Page 67 of 67

   Case Number: 20-71155                                        Name: Brickhouse                                                          Chapter: 7

Please submit the following original documents to the Court for filing so that the case will proceed timely. If you would like to have a filed-
stamped copy of the documents, please submit an extra copy along with a self-addressed stamped envelope.

El Individual - Series 100 Forms                                                               El Non-Individual - Series 200 Forms

 MISSING DOCUMENTS DUE WITHIN 7 DAYS                                                            Petition Deficiencies:
 O Complete List of Creditors (names and addresses of all creditors)                            0 Last 4 digits of SSN
 El Pro Se Affidavit (due within 7 days, signature must be notarized,                           0 Address 0 County
 or witnessed by a Court Intake Clerk, accompanied by a picture ID.)                            D Type of Debtor
 O Signed Statement of SSN (due within 7 days)                                                  O Chapter
                                                                                                O Nature of Debts
   MISSING DOCUMENTS DUE WITHIN 14 DAYS                                                         El Statistical Estimates
   O Statement of Financial Affairs                                                             O Venue
   D Schedules: A/B C D El F GHIJ LI J-2 (different address for Debtor 2)                       0 Attorney Bar Number
   El Summary of Assets and Liabilities
   O Declaration About Debtor(s) Schedules
                                                                                                              Case filed via:
   O Attorney Disclosure of Compensation                                                    0 Intake Counter by:
   O Petition Preparer's Notice, Declaration and Signature (Form 119)                           0 Attorney
   El Disclosure of Compensation of Petition Preparer (Form 2800)                               0 Debtor - verified ID
   D Chapter 13 Current Monthly Income                                                          0 Other - copy of ID:
   1=1 Chapter 7 Current Monthly Income
   El Chapter 11 Current Monthly Income                                                     0 Mailed by:
   • Certificate of Credit Counseling (Individuals only)                                       ▪ Attorney
   1=1 Pay Advices (Individuals only) (2 Months)                                               O Debtor
   O Chapter 13 Plan, complete with signatures (local form)                                    El Other:
   El Corporate Resolution (Business Ch. 7 & 11)
                                                                                            El Email [Pursuant to General Order 40-2020, this
   Ch.11 Business                                                                           petition was received for filing via email]
   O 20 Largest Unsecured Creditors
   O List of Equity Security Holders                                                                   History of Case Association
   O Small Business - Balance Sheet                                                         Prior cases within 2 years: None.
   O Small Business - Statement of Operations
   • Small Business - Cash Flow Statement
   El Small Business - Federal Tax Returns                                                  Signature:
                                                                                            Acknowledgment of receipt of Deficiency Notice
   MISSING DOCUMENTS DUE WITHIN 30 DAYS
   1=1 Statement of Intent — Ch. 7 (Individuals only)

Official and Local Bankruptcy Forms are available on the Court's website at: www.ganb.uscourts.gov. If filing bankruptcy without an
attorney, please read the information regarding Filing Bankruptcy without an Attorney at: www.uscourts.gov/services-forms/banIcruptcy/filing-
without-attorney.

FILING FEE INFORMATION - if the required filingfees are not paid in full at the time of case filing, an Order will be forthcoming:
       El Paid $ osio D 2g-Order Granting 0 3g-Order Granting 10-day (initial payment of $                       due within 10 days)
             2d-Order Denying with filing fee of $_____ due within 10 days                   El IFP filed (Ch.7 Individuals Only)
         El No Application to Pay in Installments, Order Regarding Unpaid Case Filing Fee.

                   You may mail documents and filing fee payments (no personal checks accepted - cashier's check or money orders only) to the address below.
                            All fee payments and documents filed with the Court must show the debtor's name and bankruptcy case number.
                                      **Failure to Comply may result in the dismissal of your case.**
                                                         UNITED STATES BANKRUPTCY COURT
                                                           75 Ted Turner Drive, SW, Room 1340
                                                                  Atlanta, Georgia 30303
                                                                      404-215-1000

 Intake Clerk:                      Date: 10/27/20                         Case Opener:                                     Date:
